Exhibit 10.1

 

AMGEN RETIREMENT

AND SAVINGS PLAN

(As Amended and Restated Effective January 1, 2006)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1.

  

INTRODUCTION AND PLAN HISTORY

   1

ARTICLE 2.

  

DEFINITIONS

   1

2.1

   “Accounts”    1

2.2

   “Affiliated Group”    1

2.3

   “Alternate Payee”    1

2.4

   “Annual Additions”    1

2.5

   “Annual Deferral Limit”    1

2.6

   “Beneficiary”    1

2.7

   “Board”    1

2.8

   “Break in Service”    2

2.9

   “Catch-up Contribution”    2

2.10

   “Code”    2

2.11

   “Company”    2

2.12

   “Company Contributions”    2

2.13

   “Company Stock”    2

2.14

   “Company Stock Fund”    2

2.15

   “Compensation”    2

2.16

   “Compensation Limitation”    3

2.17

   “Disability”    3

2.18

   “Eligible Employee”    3

2.19

   “Employee”    3

2.20

   “Employee Contributions”    4

2.21

   “ERISA”    4

2.22

   “Excess Deferrals”    4

2.23

   “Exchange Act”    4

2.24

   “Five-Year Break in Service”    4

2.25

   “Forfeiture”    4

2.26

   “Fund” or “Investment Fund”    4

2.27

   “Hardship Withdrawal”    4

2.28

   “Highly Compensated Employee”    4

2.29

   “Hour of Service”    4

2.30

   “Matching Contribution”    5

2.31

   “Nonelective Contribution”    5

2.32

   “Normal Retirement Age”    5

2.33

   “Participant”    5

2.34

   “Participant Elected Contribution”    5

2.35

   “Participating Company”    5

2.36

   “Payroll”    5

2.37

   “Plan”    6

2.38

   “Plan Benefit”    6

2.39

   “Plan Year”    6

2.40

   “QDRO”    6

2.41

   “Rollover Contribution”    6

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

2.42

   “Salary Deferral Agreement”    6

2.43

   “Section 415 Compensation”    6

2.44

   “Section 415 Employer Group”    6

2.45

   “Top-Paid Group”    6

2.46

   “Trust Agreement”    6

2.47

   “Trustee”    6

2.48

   “Trust Fund”    6

2.49

   “Valuation Date”    6

2.50

   “Year of Service”    6

ARTICLE 3.

  

ELIGIBILITY AND PARTICIPATION

   7

3.1

   Eligibility to Participate    7

3.2

   Commencement of Participation    7

3.3

   Eligible Employee    7

3.4

   Suspension of Membership    8

3.5

   Termination of Membership    8

3.6

   Military Service    8

ARTICLE 4.

  

EMPLOYEE CONTRIBUTIONS

   8

4.1

   Participant Elected Contributions    8

4.2

   Suspension, Change and Resumption of Participant Elected Contributions    9

4.3

   Contributions to the Trustee    9

4.4

   Limits on Participant Elected Contributions    9

4.5

   Rollover Contributions    10

4.6

   Catch-up Contributions    10

ARTICLE 5.

  

COMPANY CONTRIBUTIONS

   11

5.1

   Matching Contributions    11

5.2

   Nonelective Contributions    11

5.3

   Investment of Company Contributions    13

5.4

   Limits on Company Contributions    13

ARTICLE 6.

  

INVESTMENTS AND PARTICIPANTS’ ACCOUNTS

   14

6.1

   Investment Funds    14

6.2

   Investment of Contributions    14

6.3

   Participant Elected Contributions Account    14

6.4

   Catch-Up Contributions Account    14

6.5

   Rollover Contributions Account    14

6.6

   Matching Contributions Account    15

6.7

   Nonelective Contributions Account    15

6.8

   Qualified Nonelective Contributions Account    15

6.9

   Qualified Matching Contributions Account    15

6.10

   Transfers Among Investment Funds    15

6.11

   Allocation of Investment Income    16

6.12

   Account Statements    16

ARTICLE 7.

  

VESTING OF PARTICIPANTS’ ACCOUNTS

   16

7.1

   100 Percent Vesting    16

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

7.2

   Forfeitures    16

7.3

   Determination of Account Balance    17

7.4

   Lost Participant or Beneficiary    17

ARTICLE 8.

  

DISTRIBUTION OF PLAN BENEFIT

   17

8.1

   General Rule    17

8.2

   Events Permitting Distribution    17

8.3

   Time of Distribution    18

8.4

   Amount of Plan Benefit    18

8.5

   Latest Time of Distribution    18

8.6

   Forms of Distribution    19

8.7

   Time of Distribution of Death Benefit    19

8.8

   Small Benefits: Lump Sum    20

8.9

   Direct Rollovers    21

8.10

   Beneficiary    21

8.11

   Spousal Consent Needed to Name a Nonspouse Beneficiary    22

8.12

   Determination of Marital Status    22

8.13

   Incompetency    22

ARTICLE 9.

  

DISTRIBUTION TO AN ALTERNATE PAYEE UNDER A QDRO; FREEZING PARTICIPANT ACCOUNTS

   23

9.1

   Immediate Distribution    23

9.2

   Alternate Payee Accounts    23

9.3

   Freezing Participant Accounts    23

9.4

   Death of Alternate Payee    23

9.5

   Distributions From Alternate Payee Accounts    24

9.6

   Expenses Related to QDRO    24

ARTICLE 10.

  

LOANS

   24

10.1

   Amount of Loan    24

10.2

   Terms of Loans    24

10.3

   Company Consent    25

10.4

   Source of Loans    26

10.5

   Disbursement of Loans    26

10.6

   Loan Fees    26

10.7

   Valuation Date    26

10.8

   Loan Payments and Defaults    26

ARTICLE 11.

  

WITHDRAWALS WHILE EMPLOYED

   26

11.1

   Age 59 1/2 and Disability Withdrawals    26

11.2

   Hardship Withdrawals    26

11.3

   Amount of a Hardship Withdrawal    27

11.4

   Consequences of a Hardship Withdrawal    27

11.5

   Valuation Date    28

11.6

   Source of Withdrawals    28

11.7

   Payment of Withdrawals    28

11.8

   Limitations on Withdrawals    28

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE 12.

  

HIGHLY COMPENSATED EMPLOYEE DEFINITION

   28

12.1

   Determining the Highly Compensated Employee Group    28

12.2

   “Highly Compensated Former Employee”    28

12.3

   “Nonhighly Compensated Employee”    29

12.4

   “Top-Paid Group”    29

ARTICLE 13.

  

CONTRIBUTION LIMITATIONS

   29

13.1

   Return of Excess Deferrals    29

13.2

   Actual Deferral Percentage and Actual Contribution Percentage Limitations   
30

13.3

   Limitation on Contributions    30

13.4

   Return of Participant Elected Contributions    30

13.5

   Excess Company Contributions    30

13.6

   Prospective Limitations on Participant Elected Contributions    31

13.7

   Special Definitions Used in Article 13    31

ARTICLE 14.

  

THE TRUST FUND AND PLAN INVESTMENTS

   33

14.1

   Control and Management of Plan Assets    33

14.2

   Trustee Duties    33

14.3

   Independent Qualified Public Accountant    33

14.4

   Administrative Expenses    33

14.5

   Benefit Payments    33

ARTICLE 15.

  

ADMINISTRATION AND OPERATION OF THE PLAN

   34

15.1

   Plan Administration    34

15.2

   Employment of Advisers    35

15.3

   Service in Several Fiduciary Capacities    36

ARTICLE 16.

  

CLAIMS AND REVIEW PROCEDURES

   36

16.1

   Applications for Benefits    36

16.2

   Denial of Applications    36

16.3

   Requests for Review    36

16.4

   Decisions on Review    37

16.5

   Rules and Procedures    37

16.6

   Exhaustion of Administrative Remedies    37

ARTICLE 17.

  

AMENDMENT AND TERMINATION

   37

17.1

   Right To Amend or Terminate    37

17.2

   Protection of Participants    37

17.3

   Effect of Termination    38

17.4

   Allocation of Trust Fund Upon Termination    38

17.5

   Partial Termination    38

ARTICLE 18.

  

MISCELLANEOUS PROVISIONS

   38

18.1

   Plan Mergers    38

18.2

   No Assignment of Property Rights    38

18.3

   No Employment Rights    39

18.4

   Choice of Law    39

18.5

   Voting of Company Stock    39

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

18.6

   Tender Offers    39

18.7

   Plan Appendices    40

ARTICLE 19.

  

SPECIAL TOP-HEAVY PROVISIONS

   40

19.1

   Determination of Top-Heavy Status    40

19.2

   Minimum Allocations    40

19.3

   Special Definitions    40

19.4

   Top-Heavy Vesting Rules    41

ARTICLE 20.

  

EXECUTION

   41

 

-v-



--------------------------------------------------------------------------------

AMGEN RETIREMENT AND SAVINGS PLAN

(As Amended and Restated Effective January 1, 2006)

 

ARTICLE 1. INTRODUCTION AND PLAN HISTORY

 

The Plan was adopted effective as of April 1, 1985 and was last amended and
restated effective as of January 1, 2003. The following provisions constitute an
amendment and restatement of the Plan, effective January 1, 2006, to reflect
previously adopted amendments and to make other changes required by law. Certain
provisions may be effective at other times, as specified herein. The Plan is
intended to qualify under Sections 401(a) and 401(k) and related Sections of the
Code, and under Section 407(d)(3)(A) of ERISA. The Plan is subject to amendment
or termination at any time, including (without limitation) amendments required
to meet regulations and rules issued by the Secretary of the Treasury or his or
her delegate or the Secretary of Labor. Certain capitalized terms used in the
text of the Plan are defined in Article 2 in alphabetical order.

 

ARTICLE 2. DEFINITIONS

 

2.1 “Accounts” means the separate accounts maintained for each Participant as a
part of the Trust Fund. Each Participant’s Accounts are credited with the
Participant’s Employee Contributions, his or her share of Company Contributions
and Forfeitures and any income, gains, expenses and losses accruing on amounts
previously credited to the Accounts.

 

2.2 “Affiliated Group” means the Company and any entity related to the Company
under Sections 414(b), (c), (m) or (o) of the Code. In addition, the term
“Affiliated Group” includes any other entity that the Company has designated in
writing as a member of the Affiliated Group for purposes of the Plan. An entity
shall be considered a member of the Affiliated Group only with respect to
periods for which this designation is in effect or during which the relationship
described in the first sentence of this Section exists. An “Affiliate” is a
member of the Affiliated Group.

 

2.3 “Alternate Payee” means a spouse, former spouse, child or other dependent of
a Participant who is recognized by a domestic relations order as having a right
to receive all or a portion of the Participant’s Plan Benefit.

 

2.4 “Annual Additions” which is a term used in specifying certain limitations on
Plan contributions, is defined in Section 13.7.

 

2.5 “Annual Deferral Limit” which is a term used in specifying certain
limitations on Plan contributions, is defined in Section 13.7.

 

2.6 “Beneficiary” means the person or persons entitled to receive a
Participant’s Plan Benefit after the Participant’s death, as provided in
Section 8.10.

 

2.7 “Board” means the Board of Directors of the Company, as constituted from
time to time.



--------------------------------------------------------------------------------

2.8 “Break in Service” means any Plan Year during which the Participant
completes less than 501 Hours of Service. Solely for the purpose of determining
whether a Break in Service has occurred, an Employee who is absent from work by
virtue of (a) the Employee’s pregnancy; (b) the birth of the Employee’s child;
(c) the placement of a child with the employee by adoption; (d) the caring for
any such child for a period of up to one year immediately following such birth
or placement; (e) Disability; (f) service in the armed forces of the United
States during a period (including a post-discharge period) that entitles the
Employee to reemployment rights guaranteed by law or (g) a leave of absence
taken under the terms of the federal Family Medical Leave Act or applicable
state family and medical leave act, shall be credited with up to 501 additional
Hours of Service. Such additional Hours of Service in such period of absence
shall be based on his or her regular work schedule immediately prior to such
period; provided, however, that such additional Hours of Service shall be
credited during the Plan Year in which the absence from work begins only if they
would prevent a Break in Service from occurring for that year. In all other
cases, the additional Hours of Service shall be credited during the immediately
following Plan Year.

 

2.9 “Catch-up Contribution” means the amount contributed to the Plan by an
eligible Participant pursuant to Section 4.6.

 

2.10 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.11 “Company” means Amgen Inc., a Delaware corporation and excludes any
disregarded entity pursuant Treasury Regulations Section 301.7701-3, unless such
disregarded entity is designated as a Participating Company.

 

2.12 “Company Contributions” means Matching Contributions and Nonelective
Contributions.

 

2.13 “Company Stock” means shares of common stock issued by the Company.

 

2.14 “Company Stock Fund” means an Investment Fund primarily invested in Company
Stock.

 

2.15 “Compensation” is the term generally used under the Plan to describe the
amount with respect to which Plan contributions are made and means an Eligible
Employee’s wages, salaries, fees for professional services, and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with any member
of the Affiliated Group to the extent that the amounts are includable in gross
income (including, but not limited to, commissions paid to salespersons,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums and reimbursements or other expense allowances under a
nonaccountable plan (as described in Treasury Regulation Section 1.62-2(c)), but
excluding any “goods and services allowance” provided to certain expatriate
staff members.

 

“Compensation” shall also include: (a) any amount the Participant has elected to
defer under this Plan or any cafeteria plan under Section 125 of the Code; and
(b) payments to an individual who does not currently perform services for any
member of the Affiliated

 

2



--------------------------------------------------------------------------------

Group by reason of qualified military service (as that term is used in Code
Section 414(u)(1)) to the extent those payments do not exceed the amounts the
individual would have received if the individual had continued to perform
services for the Affiliated Group rather than entering qualified military
service.

 

“Compensation” shall not include: (x) any Company Contributions to this Plan or
any other employee benefit plan for or on account of the Employee, except as
otherwise provided in the preceding sentence; (y) the items described in
Treasury Regulation Section 1.415-2(d)(3) (or any successor thereto), which,
among other items, would exclude from compensation amounts realized from the
exercise of a nonqualified stock option (or when restricted stock (or property)
held by an Employee either becomes freely transferable or is no longer subject
to a substantial risk of forfeiture under Section 83 of the Code) and amounts
realized from the sale, exchange or other disposition of stock acquired under a
qualified stock option; or (z) amounts in excess of the Compensation Limitation.

 

2.16 “Compensation Limitation” means the limitation in effect under
Section 401(a)(17) of the Code for the Plan Year.

 

2.17 “Disability” means that the Participant is determined, under Title II or
XVI of the Social Security Act, to have been disabled prior to his or her
termination of employment. The Participant must submit evidence of the Social
Security Administration’s determination of disability to the Company prior to
any Disability distribution of the Participant’s Accounts.

 

2.18 “Eligible Employee” means an Employee described in Section 3.3.

 

2.19 “Employee” means an individual who (a) is on the Payroll of a member of the
Affiliated Group or (b) is a “leased employee” with respect to a member of the
Affiliated Group. “Employee” shall not include a nonresident alien who receives
no earned income (within the meaning of Section 911(b) of the Code) from a
member of the Affiliated Group that constitutes income from sources within the
United States (within the meaning of Section 861(a)(3) of the Code).

 

The term “leased employee” means any person (other than an employee of the
recipient) who pursuant to an agreement between the recipient and any other
person (“leasing organization”) has performed services for the recipient (or for
the recipient and related persons determined in accordance with Code
Section 414(n)(6)) on a substantially full time basis for a period of at least
one year, and such services are performed under primary direction or control by
the recipient. Contributions or benefits provided a leased employee by the
leasing organization which are attributable to services performed for the
recipient employer shall be treated as provided by the recipient employer. A
leased employee shall not be considered an employee of the recipient if:
(a) such employee is covered by a money purchase pension plan providing: (1) a
nonintegrated employer contribution rate of at least 10 percent of compensation,
as defined in Section 415(c)(3) of the Code, but including amounts contributed
pursuant to a salary reduction agreement which are excludable from the
employee’s gross income under Section 125,

 

3



--------------------------------------------------------------------------------

Section 402(e)(3), Section 402(h)(1)(B) or Section 403(b) of the Code,
(2) immediate participation, and (3) full and immediate vesting; and (b) leased
employees do not constitute more than 20 percent of the recipient’s nonhighly
compensated work force.

 

2.20 “Employee Contributions” means Participant Elected Contributions, Catch-up
Contributions and Rollover Contributions.

 

2.21 “ERISA” means the Employee Retirement Income Security Act of 1974
(P.L. 93-406), as amended.

 

2.22 “Excess Deferrals” which is a term used in specifying certain limitations
on Plan contributions, is defined in Section 13.7.

 

2.23 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
regulations promulgated thereunder.

 

2.24 “Five-Year Break in Service” means five or more consecutive one-year Breaks
in Service.

 

2.25 “Forfeiture” is defined in Section 7.2.

 

2.26 “Fund” or “Investment Fund” means a separate fund in which contributions to
the Plan are invested in accordance with Article 6.

 

2.27 “Hardship Withdrawal” is a partial distribution of a Participant’s Account
made while he or she is an Employee and in the limited circumstances described
in Section 11.2.

 

2.28 “Highly Compensated Employee” is defined in Article 12.

 

2.29 “Hour of Service” means:

 

  (a) Each hour for which an Employee is directly or indirectly paid, or
entitled to payment, by a member of the Affiliated Group for the performance of
services;

 

  (b) Each hour for which an Employee is directly or indirectly paid, or
entitled to payment, by a member of the Affiliated Group on account of a period
of time during which no services are performed (without regard to whether the
employment relationship between the Employee and the member of the Affiliated
Group has terminated) due to vacation, holiday, illness, incapacity, disability,
layoff, jury duty, military duty or leave of absence with pay; and

 

  (c) Each hour for which an Employee is directly or indirectly paid, or
entitled to payment of an amount as back pay (without regard to mitigation of
damages) either awarded or agreed to by a member of the Affiliated Group.

 

4



--------------------------------------------------------------------------------

  (d) The foregoing notwithstanding:

 

  (1) No more than 501 Hours of Service shall be credited to an Employee under
Subsection (b) or (c) above on account of any single continuous period of time
during which no services are performed;

 

  (2) An hour for which an Employee is directly or indirectly paid or entitled
to payment by a member of the Affiliated Group on account of a period during
which no services are performed shall not constitute an Hour of Service
hereunder if such payment is made or due under a plan maintained solely for the
purpose of complying with applicable workers’ compensation, unemployment
compensation or disability insurance laws;

 

  (3) Hours of Service shall not be credited for payments that solely reimburse
an Employee for medical or medically related expenses;

 

  (4) The same Hour of Service shall not be credited to an Employee both under
Subsection (a) or (b) and under Subsection (c); and

 

  (5) The computation period to which Hours of Service determined under
Subsection (b) or (c) are to be credited shall be determined under applicable
federal law and regulations, including, without limitation, Department of Labor
Regulation Sections 2530.200b-2(b), (c) and (d).

 

The Company shall determine the number of Hours of Service, if any, to be
credited to an Employee under the foregoing rules in a uniform and
nondiscriminatory manner and in accordance with applicable federal laws and
regulations, including, without limitation, Department of Labor Regulation
Section 2530.200b-3.

 

2.30 “Matching Contribution” means the amount contributed to the Plan by a
Participating Employer pursuant to Section 5.1.

 

2.31 “Nonelective Contribution” means the amount contributed to the Plan by a
Participating Employer pursuant to Section 5.2.

 

2.32 “Normal Retirement Age” means the date on which a Participant attains age
65.

 

2.33 “Participant” means any person who elects to participate in the Plan as
provided in Article 3.

 

2.34 “Participant Elected Contribution” means the amount contributed to the Plan
by a Participant pursuant to Section 4.1.

 

2.35 “Participating Company” means the Company, and any other member of the
Affiliated Group that the Company has designated in writing as a Participating
Company, as set forth on Appendix A.

 

2.36

“Payroll” means the system used by an entity to pay those individuals it regards
as its employees for their services and to withhold federal income and
employment taxes from

 

5



--------------------------------------------------------------------------------

 

the compensation it pays to such employees. “Payroll” does not include any
system the entity uses to pay individuals whom it does not regard as its
employees and for whom it does not actually withhold federal income and
employment taxes (including, but not limited to, individuals it regards as
independent contractors, consultants or employees of temporary employment
agencies).

 

2.37 “Plan” means the Amgen Retirement and Savings Plan, as amended from time to
time.

 

2.38 “Plan Benefit” means the Participant’s Accounts under the Plan, to the
extent vested.

 

2.39 “Plan Year” means the calendar year.

 

2.40 “QDRO” means a qualified domestic relations order (as defined in
Section 414(p) of the Code).

 

2.41 “Rollover Contribution” means an amount contributed to the Plan by an
Eligible Employee pursuant to Section 4.5.

 

2.42 “Salary Deferral Agreement” means the agreement between the Participating
Company and an Employee to reduce the Employee’s Compensation as provided for in
Article 4.

 

2.43 “Section 415 Compensation” which is a term used in specifying certain
limitations on Plan contributions, is defined in Section 13.7.

 

2.44 “Section 415 Employer Group” which is a term used in specifying certain
limitations on Plan contributions, is defined in Section 13.7.

 

2.45 “Top-Paid Group” which is used in the definition of the term “Highly
Compensated Employee,” is defined in Section 12.4.

 

2.46 “Trust Agreement” means the trust agreement entered into pursuant to the
Plan by the Company and the Trustee, as amended from time to time.

 

2.47 “Trustee” means the trustee or trustees appointed by the Company pursuant
to the Plan to hold the assets of the Plan in trust, and any successor
trustee(s) so appointed.

 

2.48 “Trust Fund”means the trust fund consisting of the assets of the Plan and
maintained by the Trustee pursuant to the Plan and the Trust Agreement.

 

2.49 “Valuation Date” means the date on which the assets of the Plan are valued,
determined in accordance with the Trust Agreement.

 

2.50 “Year of Service” means, for purposes of vesting prior to January 1, 2002,
each Plan Year or portion thereof during which an Employee was credited with at
least 1,000 Hours of Service.

 

6



--------------------------------------------------------------------------------

ARTICLE 3. ELIGIBILITY AND PARTICIPATION

 

3.1 Eligibility to Participate. An individual hired or rehired as an Employee
shall be eligible to become a Participant on the date he or she becomes an
Eligible Employee or on any subsequent date.

 

3.2 Commencement of Participation. An individual who has satisfied the
requirements for Plan participation and wishes to become a Participant shall
follow the enrollment procedures prescribed by the Company and shall begin
participating in the Plan as soon as administratively practicable after
completion of the enrollment procedures.

 

3.3 Eligible Employee. An Eligible Employee is an Employee of a Participating
Company who is described in (a) or (b) of this Section 3.3 and is not excluded
under (c) of this Section 3.3. An individual’s status as an Eligible Employee
shall be determined by the Company and its determination shall be conclusive and
binding on all persons.

 

  (a) Regular Full-Time Employee. Unless excluded under (c) below, an individual
classified by a Participating Company as a “regular full-time employee” is an
Eligible Employee.

 

  (b) Regular Part-Time Employee. Unless excluded under (c) below, an individual
classified by a Participating Company as a “regular part-time employee” is an
Eligible Employee.

 

  (c) Excluded Individuals. An individual shall not be an Eligible Employee for
any period in which he or she is:

 

  (1) Included in a unit of employees covered by a collective-bargaining
agreement that does not provide that such individual shall be eligible to
participate in the Plan;

 

  (2) Not on the Payroll of a Participating Company, even though such person may
be deemed, for any reason, to be an employee;

 

  (3) Subject to an oral or written agreement that provides that such individual
shall not be eligible to participate in the Plan;

 

  (4) Employed by a non-U.S. subsidiary of the Company;

 

  (5) Classified by a Participating Company as a “leased employee” (within the
meaning of Section 414(n) of the Code) with respect to such Participating
Company or would be so classified but for the period-of-service requirement of
Code Section 414(n)(2)(B);

 

  (6) Any person or entity (including a temporary employee, independent
contractor, or consultant) for whom a Participating Company does not withhold
federal income and employment taxes from such person’s or entity’s compensation;
or

 

7



--------------------------------------------------------------------------------

  (7) Classified as an intern or co-op on a Participating Company’s Payroll.

 

If, during any period, a Participating Company has not regarded an individual as
an Employee and, for that reason, has not withheld employment taxes with respect
to that individual, then that individual shall not be an Eligible Employee for
that period, even in the event that the individual is determined, retroactively,
to have been an Employee during all or any portion of that period.

 

3.4 Suspension of Membership. A Participant’s participation in the Plan shall be
suspended for any period of time during which the Participant:

 

  (a) Neither receives nor is entitled to receive any Compensation, including
(without limitation) any leave of absence without pay; or

 

  (b) Does not qualify as an Eligible Employee but remains a Participant.

 

A Participant shall not make Participant Elected Contributions or Catch-up
Contributions or receive any allocation of Company Contributions with respect to
a period of suspended participation, but a suspended Participant’s Accounts
shall remain invested as a part of the Trust Fund and shall continue to share in
the gains, income, losses and expenses of the Trust Fund.

 

Notwithstanding the foregoing, in accordance with Section 11.4, participation is
also suspended for 6 months if a Participant takes a Hardship Withdrawal. A
Participant shall not make Participant Elected Contributions or Catch-up
Contributions or receive any allocation of Matching Contributions with respect
to a period of suspended participation following a Participant’s taking of a
Hardship Withdrawal, but a suspended Participant’s Accounts shall remain
invested as a part of the Trust Fund and shall continue to share in the gains,
income, losses and expenses of the Trust Fund. Notwithstanding the foregoing, a
Participant who is suspended in accordance with Section 11.4 shall continue to
receive an allocation of Nonelective Contributions during the period of
suspended participation.

 

3.5 Termination of Membership. A Participant’s participation in the Plan shall
terminate when his or her entire Plan Benefit has been distributed or on the
date of his or her death, whichever occurs first.

 

3.6 Military Service. Notwithstanding any provision of the Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with Code Section 414(u).

 

ARTICLE 4. EMPLOYEE CONTRIBUTIONS

 

4.1 Participant Elected Contributions.

 

  (a)

Each Participant whose participation in the Plan is not suspended may make
Participant Elected Contributions to the Trust Fund pursuant to a Salary
Deferral Agreement that specifies the amount of the contribution. Subject to the
limitations set forth in Section 4.4 and Article 13, the amount of the
Participant

 

8



--------------------------------------------------------------------------------

 

Elected Contributions shall be equal to any whole percentage of his or her
Compensation, as the Participant shall elect, except that this whole percentage
shall not exceed 30 percent of his or her Compensation. Participant Elected
Contributions shall be made through Payroll deductions from the Participant’s
Compensation. If a Participant elects to make Participant Elected Contributions,
the contributions shall be deemed to be employer contributions to the Plan for
federal income tax purposes and, to the extent permitted, for purposes of other
federal, state and local taxes. A Participant’s election to make Participant
Elected Contributions shall constitute an election to have the Participant’s
taxable salary or wages from the Participating Company reduced by the amount of
the Participant Elected Contributions.

 

  (b) Notwithstanding any provision of this Section 4.1 to the contrary, the
Company may establish uniform and nondiscriminatory procedures pursuant to which
a specified percentage of such Eligible Employee’s Compensation is automatically
contributed to the Plan as Participant Elected Contributions, unless such
Eligible Employee affirmatively elects not to make Participant Elected
Contributions.

 

4.2 Suspension, Change and Resumption of Participant Elected Contributions. A
Participant may elect to suspend or change the rate of Participant Elected
Contributions and, having elected to suspend Participant Elected Contributions,
may elect to resume them. Any such election shall be made by following the
procedures prescribed by the Company, which election shall be put into effect at
the time prescribed by the Company’s procedures.

 

4.3 Contributions to the Trustee. The Participating Companies shall forward all
Employee Contributions to the Trustee, for investment in the Trust Fund, as soon
as administratively possible after they were withheld. Employee Contributions
shall be credited to each Participant’s Accounts as provided in Sections 6.3,
6.4 and 6.5.

 

4.4 Limits on Participant Elected Contributions. This Section briefly describes
the rules that limit the amount of Participant Elected Contributions that may be
contributed to a Participant’s Account for the Plan Year or calendar year.

 

  (a) Compensation Limit. A Participant may not make further Participant Elected
Contributions for the Plan Year once his or her Compensation reaches the
Compensation Limitation.

 

  (b) Annual Deferral Limit. As is described in detail in Article 13, a
Participant’s Participant Elected Contributions, together with certain other
elective deferrals, made during a calendar year may not exceed the Annual
Deferral Limit, as defined in Section 13.7(b).

 

  (c) Section 415 “Annual Additions” Limit. As is described in detail in Article
13, if amounts credited to a Participant’s Accounts during the Plan Year, other
than earnings and Rollover Contributions, exceed the Section 415 “Annual
Additions” limit, then Participant Elected Contributions may be returned to the
Participant.

 

9



--------------------------------------------------------------------------------

  (d) Prospective Limitations. In order to ensure compliance with the Annual
Deferral Limit and the Annual Additions Limit, at any time during the Plan Year
and at its sole discretion, the Company may require any Participant to
discontinue or reduce the rate of his or her Participant Elected Contributions.
The Company may require the discontinuance or reduction in the rate of
Participant Elected Contributions even if its actions may prevent a Participant
from making the maximum Participant Elected Contributions allowed by law.

 

  (e) Nondeductible and Mistaken Contributions. As is described in detail in
Section 5.4(d), Participant Elected Contributions that are not deductible by the
Company or that are made by mistake are returned to the Company.

 

4.5 Rollover Contributions. The Plan may receive Rollover Contributions on
behalf of an Eligible Employee if the following conditions are satisfied:

 

  (a) The contribution is made entirely in the form of U.S. dollars; and

 

  (b) The Eligible Employee demonstrates to the Company’s satisfaction that the
contribution is a qualifying rollover contribution under Section 402(c)(4),
403(a)(4), 457(e)(16) or 408(d)(3) of the Code.

 

If an Eligible Employee who is not a Participant makes a Rollover Contribution,
then he or she shall be considered a Participant solely with respect to his or
her Rollover Contributions Account until he or she becomes a Participant for all
purposes pursuant to Article 3. The Plan will accept Rollover Contributions that
include after-tax contributions, and such after-tax contributions shall be
separately accounted for under the Plan.

 

A Rollover Contribution shall be paid to the Plan in a lump sum in cash and
shall be credited to the Participant’s Rollover Account. The Participant may
direct the investment of his or her Rollover Account by filing the specified
investment election form in accordance with such rules as may be established by
the Company.

 

4.6 Catch-up Contributions. All Participants who are eligible to make
Participant Elected Contributions under this Plan and who have attained age 50
before the close of the Plan Year shall be eligible to make Catch-up
Contributions in accordance with, and subject to the limitations of,
Section 414(v) of the Code. Catch-up Contributions shall be equal to any whole
percentage of the Participant’s Compensation, except that this whole percentage
shall not exceed 50% of his or her Compensation. Catch-up Contributions shall
not be taken into account for purposes of Matching Contributions under
Section 5.1 of the Plan. Such Catch-up Contributions shall not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of Sections 402(g) and 415 of the Code. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the
Code, as applicable, by reason of the making of such Catch-up Contributions.

 

10



--------------------------------------------------------------------------------

ARTICLE 5. COMPANY CONTRIBUTIONS

 

5.1 Matching Contributions.

 

  (a) Subject to the limitations of Section 4.4, Section 5.4 and Article 13, a
Participating Company shall make Matching Contributions on behalf of each
Participant who satisfies the eligibility requirements of Article 3. The
Matching Contribution shall be an amount equal to 100% of the first 5% of
Compensation that a Participant elects to contribute to the Plan as a
Participant Elected Contribution (excluding any Catch-up Contributions) and
shall be allocated as of each pay period. A Matching Contribution shall be paid
to the Trustee as soon as reasonably practicable after the pay period to which
it relates and shall be allocated to the Accounts of Participants as provided in
Section 6.6.

 

  (b) If a Participant ceases making Participant Elected Contributions before
the full amount of Matching Contributions allowed for in (a) above have been
made on behalf of such Participant for a calendar quarter, a “true-up” Matching
Contribution shall be made on behalf of such Participant if the Participant is
employed by a Participating Company on the last day of the calendar quarter. The
amount of the “true-up” Matching Contribution shall be the amount of the
Matching Contribution allowed for on behalf of the Participant by the preceding
paragraph less the amount of the Matching Contribution actually made on behalf
of the Participant for the calendar quarter, subject to such administrative
procedures as the Participating Company may establish to reflect Payroll periods
that end on other than the last day of a calendar quarter. True-up Matching
Contributions shall be made by each Participating Company as soon
administratively practicable following the end of each calendar quarter, but in
no event later than the time prescribed by law.

 

5.2 Nonelective Contributions.

 

  (a) Subject to the limitations in Section 5.4 and Article 13, a Participating
Company shall make Nonelective Contributions on behalf of each Participant who
satisfies the eligibility requirements of Article 3. The Nonelective
Contribution shall be an amount equal to 5% of each Participant’s Compensation
and shall be allocated as of each pay period. For purposes of allocating such
Nonelective Contributions for any Plan Year or other allocation period based on
an Employee’s Compensation, only Compensation attributable to periods in such
Plan Year or other allocation period during which such Employee was an Eligible
Employee shall be taken into account. Nonelective Contributions shall be paid to
the Trustee as soon as reasonably practicable following the close of the pay
period to which it relates and shall be allocated to the Accounts of
Participants as provided in Section 6.7.

 

  (b)

With respect to the Nonelective Contribution, which is intended to constitute a
“nonelective contribution” under Code Section 401(k)(12) (i.e., a “safe harbor
contribution”), the Company shall distribute within a reasonable period prior to
each Plan Year, an “annual safe harbor notice” in accordance with the guidance

 

11



--------------------------------------------------------------------------------

 

issued by the Internal Revenue Service with respect to such notices. To the
extent the Company elects to amend the Plan to freeze (or thereafter reinstate)
Nonelective Contributions with respect to subsequent Plan Years, the Company
shall timely notify Eligible Employees in accordance with the guidance issued by
the Internal Revenue Service. At a minimum the annual safe harbor notice shall:

 

  (1) Be sufficiently accurate and comprehensive to inform the Eligible Employee
of his or her rights and obligations under the Plan; and

 

  (2) Be written in a manner calculated to be understood by the average Employee
Eligible to participate in the Plan, and shall describe:

 

  (A) the Nonelective Contribution formula used under the Plan;

 

  (B) any other contributions under the Plan (including the potential for
discretionary matching contributions) and the conditions under which such
contributions are made;

 

  (C) the type and amount of Compensation that may be deferred under the Plan;

 

  (D) how to make Participant Elected Contribution elections, including any
administrative requirements that apply to such elections;

 

  (E) the periods available under the Plan for making Participant Elected
Contributions;

 

  (F) withdrawal and vesting provisions applicable to contributions under the
Plan; and

 

  (G) information that makes it easy to obtain additional information about the
Plan (including an additional copy of the summary plan description) such as
telephone numbers, addresses and, if applicable, electronic addresses, of
individuals or offices from whom Employees can obtain such Plan information.

 

  (c) Notwithstanding the foregoing and subject to the limitations in
Section 5.4 and Article 13, each Participating Company may, in its discretion,
make a special Nonelective Contribution to each Participant who in his or her
initial year of employment with the Participating Company may not make the
maximum Participant Elected Contributions permitted under the Plan because in
the same Plan Year he or she previously made pre-tax salary deferrals under a
prior, unrelated employer’s qualified plan. The amount of the special
Nonelective Contribution shall be determined by the Participating Company. Such
Nonelective Contributions shall be allocated as a percent of each eligible
Participant’s Compensation. The special Nonelective Contribution shall only be
made on behalf of Participants that are Nonhighly Compensated Employees (as
defined in Section 12.3).

 

12



--------------------------------------------------------------------------------

5.3 Investment of Company Contributions. The Trustee shall invest the Company
Contributions it receives in accordance with Section 6.2.

 

5.4 Limits on Company Contributions. This Section briefly describes the rules
that limit the amount of Company Contributions that may be contributed to a
Participant’s Account for the Plan Year.

 

  (a) Compensation Limit. A Company Contribution that is expressed as a
percentage of a Participant’s Compensation may not be based on Compensation in
excess of the Compensation Limit in effect for the Plan Year.

 

  (b) Section 415 “Annual Additions” Limit. As is described in detail in Article
13, if amounts credited to a Participant’s Accounts during the Plan Year, other
than earnings and Rollover Contributions, exceed the limitation on Annual
Additions, then Company Contributions may be returned to the Participant.

 

  (c) Prospective Limitations. In order to ensure compliance with the Annual
Additions Limit, at any time during the Plan Year and at its sole discretion the
Company may reduce or discontinue allocations of Matching Contributions and/or
Nonelective Contributions, which are not intended to be safe harbor
contributions, to any Participant’s Account. The Company may implement this
reduction or discontinuance of allocations of Company Contributions even if its
action may prevent a Participant from receiving the maximum allocations to his
or her Account allowed by law.

 

  (d) Nondeductible or Mistaken Contributions. Any other provision of the Plan
notwithstanding, Company Contributions, Participant Elected Contributions and
Catch-up Contributions are conditioned upon their deductibility under
Section 404 of the Code and the qualification of the Plan under Section 401(a)
of the Code. If the deductibility of a Company Contribution, Participant Elected
Contribution or Catch-up Contribution is denied, the amount for which a
deduction is disallowed (reduced by any losses incurred with respect to such
amount) shall be returned to the Participating Companies or the Participant,
respectively, within one year after the disallowance of the deduction. If a
Company Contribution, Participant Elected Contribution or Catch-up Contribution
is made to the Plan by reason of a mistake of fact, the amount contributed by
reason of such mistake (reduced by any losses incurred with respect to such
amount) shall be returned to the Participating Companies or the Participant,
respectively, within one year after the date such contribution was made.

 

13



--------------------------------------------------------------------------------

ARTICLE 6. INVESTMENTS AND PARTICIPANTS’ ACCOUNTS

 

6.1 Investment Funds. All contributions to the Plan made pursuant to Articles 4
and 5 shall be paid to the Trust Fund established under the Plan. All such
contributions shall be invested as provided under the terms of the Trust
Agreement, which may include provision for the separation of assets into
separate Investment Funds, including a Company Stock Fund.

 

6.2 Investment of Contributions. Employee Contributions and Company
Contributions shall be apportioned among one or more of the Investment Funds as
the Participant may specify in increments of one percent of the total (totaling
100 percent) according to the procedures prescribed by the Company; provided,
however, that a Participant may direct a maximum of 50 percent of Employee
Contributions, Rollover Contributions and Company Contributions to be invested
in the Company Stock Fund. In the event that a Participant fails to make an
investment election, contributions allocated to his or her Accounts shall be
invested in the default Investment Fund, which is currently the Fidelity Freedom
Fund that is appropriate based on the Participant’s date of birth, until the
Participant elects to invest his or her Accounts in a different manner. A
Participant may elect to change the investment instructions with respect to
future contributions in increments of one percent according to the procedures
prescribed by the Company.

 

This Plan is intended to constitute a plan described in Section 404(c) of ERISA
and Department of Labor Regulation Section 2550.404c-1, which means that the
Company, the Trustee and other fiduciaries may be relieved of liability for any
losses that are the direct and necessary result of investment instructions given
by a Participant or Beneficiary. In addition, at any time, the Fiduciary
Committee may terminate the availability of any particular Fund or any of the
Investment Funds or may choose to stop accepting the future investment of
Employee or Company Contributions under such Funds.

 

6.3 Participant Elected Contributions Account. A Participant’s Participant
Elected Contributions Account shall consist of his or her Participant Elected
Contributions and Catch-Up Contributions, adjusted to reflect transfers and
withdrawals from such Participant Elected Contributions Account and earnings,
gains, expenses and losses attributable to the Investment Fund(s) in which the
contributions are invested.

 

6.4 Catch-Up Contributions Account. A Participant’s Catch-Up Contributions
Account shall consist of his or her Catch-Up Contributions, adjusted to reflect
transfers and withdrawals from such Catch-Up Contributions Account and earnings,
gains, expenses and losses attributable to the Investment Fund(s) in which the
contributions are invested.

 

6.5 Rollover Contributions Account. A Participant’s Rollover Contributions
Account shall consist of his or her Rollover Contributions, adjusted to reflect
transfers and withdrawals from such Rollover Contributions Account and earnings,
gains, expenses and losses attributable to the Investment Fund(s) in which the
contributions are invested.

 

14



--------------------------------------------------------------------------------

6.6 Matching Contributions Account. A Participant’s Matching Contributions
Account shall consist of his or her Matching Contributions, adjusted to reflect
transfers and withdrawals from such Matching Contributions Account and earnings,
gains, expenses and losses attributable to the Investment Fund(s) in which the
contributions are invested. Matching Contributions, determined under
Section 5.1, shall be allocated to the Matching Contributions Account of each
Participant who is entitled to a Matching Contribution pursuant to Section 5.1.
Unless otherwise provided under Section 5.1, allocations of Matching
Contributions shall be made as of each Payroll period.

 

6.7 Nonelective Contributions Account. A Participant’s Nonelective Contributions
Account shall consist of his or her Nonelective Contributions, adjusted to
reflect transfers and withdrawals from such Nonelective Contributions Account
and earnings, gains, expenses and losses attributable to the Investment Fund(s)
in which the contributions are invested. The Nonelective Contribution of a
Participating Company, determined under Section 5.2, shall be allocated to the
Nonelective Contributions Accounts of each Participant who is an Eligible
Employee of the Participating Company on the date as of which the Nonelective
Contribution is allocated. Except as otherwise provided in Section 5.2(a), the
Nonelective Contribution of a Participating Company shall be allocated to each
Participant entitled to an allocation of such Nonelective Contribution as a
percent of such Participant’s Compensation, while he or she was an Eligible
Employee. Allocations of Nonelective Contributions shall be made as of each
Payroll period.

 

6.8 Qualified Nonelective Contributions Account. A Participant’s Qualified
Nonelective Contributions Account shall consist of his or her qualified
nonelective contributions, adjusted to reflect transfers and withdrawals from
such qualified nonelective contributions Account and earnings, gains, expenses
and losses attributable to the Investment Fund(s) in which the contributions are
invested.

 

6.9 Qualified Matching Contributions Account. A Participant’s Qualified Matching
Contributions Account shall consist of his or her qualified matching
contributions, adjusted to reflect transfers and withdrawals from such qualified
matching contributions account and earnings, gains, expenses and losses
attributable to the Investment Fund(s) in which the contributions are invested.

 

6.10

Transfers Among Investment Funds. A Participant may elect to reapportion the
values of his or her Accounts among Investment Funds (in increments of one
percent) by properly following procedures prescribed by the Company. The
Company’s procedures by which a Participant may elect to transfer amounts into
or out of the Company Stock Fund shall be drafted to provide notice to
Participants if such an election would cause a Participant to have a purchase or
sale of Company Stock which is not exempt from potential short-swing trading
profits liability under Section 16(b) of the Exchange Act by virtue of the
application of Rule 16b-3 (promulgated under Section 16 of the Exchange Act) as
in effect from time to time. As of the effective date of this amended and
restated Plan, such liability may arise if such election is made by a
Participant (or successor in interest) who is an officer, director, or greater
than 10% stockholder of the Company (within the meaning of Section 16 of the
Exchange Act and the rules promulgated thereunder) within six months following
the date of the most recent election made under any employee

 

15



--------------------------------------------------------------------------------

 

benefit plan sponsored by the Company or an Affiliate if (a) both elections
involved either an intra-plan transfer involving a fund invested in the
Company’s equity securities or a cash distribution from the employee benefit
plan to the Participant (or successor in interest) funded by a volitional
disposition of the Company’s equity securities; (b) the prior election involved
an acquisition of the Company’s equity securities if the current election
involves a disposition of the Company’s equity securities, or vice versa; and
(c) both elections are made at the volition of the Participant (or successor in
interest) not in connection with the Participant’s death, disability,
retirement, termination of employment, or an election which is required to be
made available under a provision of the Code. Such a volitional election
(considering without regard as to whether or not any similar elections have
occurred within six months of such an election) shall be described as a
“Discretionary Transaction.” Transfers into the Company Stock Fund shall be
limited so that, after any such transfer, no more than 50% of the value of the
Participant’s aggregate Account is invested in the Company Stock Fund. For
purposes of carrying out Investment Fund transfers, the value of the Accounts
shall be determined as of the Valuation Date immediately preceding the
Participant’s transfer election.

 

6.11 Allocation of Investment Income. As soon as reasonably practicable after
each Valuation Date, and within 90 days after the removal or resignation of the
Trustee, the Trustee shall value the assets of the Trust Fund on the basis of
fair market value as of the Valuation Date (or the day of resignation or removal
of the Trustee if it is not a Valuation Date). Where separate Investment Funds
have been established pursuant to Section 6.1, the Trustee shall value each such
Investment Fund separately.

 

6.12 Account Statements. As soon as practicable after the last day of each Plan
Year (and after such other dates as the Company may determine), there shall be
prepared and delivered to each Participant a written statement showing the fair
market value of his or her Accounts as of the applicable date and such other
information as the Company may determine.

 

ARTICLE 7. VESTING OF PARTICIPANTS’ ACCOUNTS

 

7.1 100 Percent Vesting. Except for those Participants whose employment with a
member of the Affiliated Group was terminated on or prior to December 31, 2001,
a Participant’s interest in all of his or her Participant Elected Contributions
Account, Qualified Matching Contributions Account, Qualified Nonelective
Contributions Account, Rollover Contributions Account, Matching Contributions
Account and Nonelective Contributions Account shall be 100% vested and
nonforfeitable at all times.

 

7.2

Forfeitures. If a Participant ceased to be an Employee prior to January 1, 2002,
at a time when he or she was not yet fully vested in his or her Nonelective
Contributions Account or Matching Contributions Account, the unvested amount of
his or her Nonelective Contributions Account and Matching Contributions Account
constituted a Forfeiture for the Plan Year in which employment terminated,
provided that the Participant requested a distribution of the vested amount in
his or her Accounts. Such Forfeitures were applied to reduce Nonelective
Contributions and Matching Contributions for the Plan Year. If such a
Participant is rehired as an Employee prior to incurring a Five-Year Break in

 

16



--------------------------------------------------------------------------------

 

Service, then the amount of the Forfeiture shall be restored, without earnings,
and such Participant shall have a fully vested interest in the restored amount.
If the Participant is rehired after incurring a Five-Year Break in Service such
reemployment shall have no effect on the prior Forfeiture and such amount shall
be permanently forfeited. To the extent that Forfeitures for the Plan Year in
which the Participant is rehired are insufficient to reinstate the rehired
Participant’s Forfeiture, then the appropriate Participating Company shall make
a special contribution in the amount required to reinstate the Forfeiture.

 

In the event the Participant’s service with the Affiliated Group terminated
prior to January 1, 2002 and no payment of the Participant’s nonforfeitable
interest was made, the forfeitable amount of the Participant’s interest shall be
permanently forfeited after the Participant has incurred a Five-Year Break in
Service, as of a Valuation Date determined in a uniform and consistent manner by
the Company. In the event the Participant returns to the service of the
Affiliated Group before incurring a Five-Year Break in Service, the
Participant’s Accounts shall become fully vested upon such return to service.

 

7.3 Determination of Account Balance. Whenever a Participant or his or her
Beneficiary is entitled to receive the entire amount or a percentage of his or
her Account balance, the amount of such balance (including the value of any
Company Stock held in his or her Account) shall be the amount in (or value of)
such Account as of the Valuation Date immediately preceding the date of
distribution.

 

7.4 Lost Participant or Beneficiary. In the event that a Beneficiary or
Participant cannot be located at the time a benefit is payable from the Plan to
him or her, then at the close of the 12-consecutive-month period following the
date on which the amount became payable, the amount shall be treated as a
Forfeiture. Such a Forfeiture shall nevertheless be reinstated, without
interest, if the Participant or Beneficiary subsequently is located and makes a
valid claim for the benefit.

 

ARTICLE 8. DISTRIBUTION OF PLAN BENEFIT

 

8.1 General Rule. All distributions under the Plan shall be made in accordance
with Section 401(a)(9) of the Code, including the minimum distribution
incidental death benefit requirement of Code Section 401(a)(9)(G), and Treasury
Regulation Sections 1.401(a)(9)-2 through 1.401(a)(9)-9. Such regulations are
incorporated in the Plan by reference and shall supersede any other provision of
the Plan to the contrary.

 

8.2 Events Permitting Distribution. No distribution may be made of any amounts
credited to a Participant’s Accounts except:

 

  (a) After the Participant’s death, Disability or termination of employment for
any other reason;

 

  (b)

On or after termination of the Plan, provided that (1) neither the Participating
Company nor any Affiliate of the Participating Company maintains a successor

 

17



--------------------------------------------------------------------------------

 

defined contribution plan (other than an employee stock ownership plan) and
(2) the Participant’s distribution is made in the form of a lump sum; or

 

  (c) As required by applicable law or in connection with a QDRO, as provided in
Article 9, or an in-service withdrawal, as provided in Article 11.

 

8.3 Time of Distribution.

 

  (a) Except as provided in Sections 8.5, 8.7 and 8.8, and unless a Participant
elects otherwise, the distribution of a Participant’s Plan Benefit under
Section 8.6 shall occur or commence not later than sixty (60) days after the
close of the Plan Year in which occurs the later of (1) the Participant’s
attainment of Normal Retirement Age or (2) the Participant’s termination of
employment.

 

  (b) A Participant who terminates employment prior to Normal Retirement Age may
elect to receive or commence receipt of his or her Plan Benefit at any
reasonable time after termination of employment, but in no event later than the
Required Beginning Date (as defined in Section 8.5). A Participant’s
distribution request will be processed as soon as administratively practicable
following the receipt of such request. If the Participant terminates employment
on or after Normal Retirement Age, distribution of his or her Plan Benefit shall
commence not later than one (1) year after the end of the Plan Year in which
such termination of employment occurs unless the Participant elects to defer
payment to a future date, but not later than his or her Required Beginning Date.
An election under this Subsection must be made in writing during the ninety
(90) day period before the date the distribution is to occur or commence. Such
election must not be made before the Participant receives a notice describing
the material features of the Plan, explaining the optional forms of benefit
available, and informing the Participant of his or her right (if applicable) to
defer receipt of his or her distribution until his or her Required Beginning
Date. Such notice shall be provided by the Company not less than thirty
(30) days and not more than ninety (90) days before the Participant’s
distribution is to occur or commence; provided, however, such notice may be
provided less than thirty (30) days before distribution is to occur or commence
provided that the Participant is notified that he or she has at least thirty
(30) days to consider the distribution options and the Participant elects to
waive the thirty (30) day period. The notice shall be furnished in writing or
through electronic medium reasonably accessible to the Participant.

 

8.4 Amount of Plan Benefit. A Participant’s Plan Benefit shall consist of the
Participant’s entire interest in his or her Accounts.

 

8.5

Latest Time of Distribution. In no event shall a Participant’s Plan Benefit be
distributed later than his or her “Required Beginning Date,” which is April 1 of
the calendar year following the calendar year in which occurs the later of
(a) the Participant’s attainment of age seventy and one-half (70 1/2), or
(b) the Participant’s retirement (within the meaning of Code Section 401(a)(9));
provided, however, if the Participant is a five-percent owner (as

 

18



--------------------------------------------------------------------------------

 

defined in Section 416(i) of the Code) with respect to the Plan Year during
which the Participant attains age 70 1/2, clause (b) shall not apply.

 

8.6 Forms of Distribution.

 

  (a) A Participant’s Plan Benefit shall be distributed in any of the following
forms that he or she elects:

 

  (1) A single sum cash distribution;

 

  (2) A single sum distribution in full shares of Company Stock (with the value
of any fractional share paid in cash);

 

  (3) A single sum distribution paid in a combination of cash and full shares of
Company Stock; or

 

  (4) Cash installments paid at least annually over a period certain not
exceeding the life expectancy of the Participant or the joint life expectancy of
the Participant and his or her designated Beneficiary. All life expectancies
shall be determined not later than the date when payments commence and shall not
be redetermined thereafter. The amount of each installment payment shall be
determined by dividing the remaining years in the period certain by the value of
the Participant’s Account.

 

  (b) If, by the time for the distribution of a Participant’s Plan Benefit in
accordance with the foregoing provisions of this Article 8, the Participant has
not made any election as to the form of the distribution, payment of his or her
Plan Benefit shall be made in the form of a single sum cash distribution.

 

  (c) To the extent that a distribution is to be made in a number of shares of
Company Stock that exceeds the number of shares in the Participant’s Account
under the Company Stock Fund, amounts in one or more other Investment Funds
comprising the Participant’s Account shall be applied to purchase the required
additional shares of Company Stock at their fair market value at the time of
purchase.

 

  (d) The Company shall establish procedures to notify a Participant (or
successor in interest) if any election regarding the form or timing of
distribution of benefits from the Plan involving the Company Stock Fund
constitutes a Discretionary Transaction (as defined in Section 6.10) which may
trigger short-swing trading profits liability for the Participant (or successor
in interest) under Section 16(b) of the Exchange Act. In such an event, the
person making the election shall be provided with a reasonable opportunity to
modify, delay, or revoke such an election.

 

8.7

Time of Distribution of Death Benefit. If a Participant dies before commencing
his or her Plan Benefit, then the Participant’s Beneficiary shall be entitled to
receive the Plan Benefit pursuant to this Section 8.7. Section 8.10 provides
that the surviving spouse of a

 

19



--------------------------------------------------------------------------------

 

married Participant shall be his or her Beneficiary, unless the Participant,
with the spouse’s consent, has otherwise elected prior to his or her death. The
Participant’s Plan Benefit shall be distributed to the Participant’s Beneficiary
in a lump sum no later than December 31 of the calendar year following the year
of the Participant’s death, subject to the following:

 

  (a) If the Beneficiary is the Participant’s surviving spouse, then such
surviving spouse may elect to defer distribution of the Participant’s Plan
Benefit until a later date, but in no event later than the date that the
Participant would have attained age 70 1/2.

 

  (b) If the Beneficiary is a child of the Participant who is under the age of
18 at the time of the Participant’s death, then such Beneficiary may elect to
defer distribution of the Participant’s Plan Benefit until a later date, but in
no event later than the earlier of the Beneficiary’s attainment of age 18 or
December 31 of the calendar year containing the fifth (5th) anniversary of the
Participant’s death.

 

If the Participant dies after commencing benefits but before all installments
have been made, the Participant’s remaining Account balance shall be paid to his
or her Beneficiary in a single lump sum as soon as practicable after the
Participant’s death; provided, however, if the Beneficiary is the Participant’s
surviving spouse, such surviving spouse may elect to continue to receive
installments payable at the same times and in the same amounts as would have
been payable to the Participant. Notwithstanding any provision of the Plan to
the contrary, if a Participant dies after commencing installments but before his
or her entire Account has been distribution, the remaining portion of such
Account will be distributed at least as rapidly as under the method of
distribution being used on the date of the Participant’s death.

 

8.8 Small Benefits: Lump Sum. Any other provision of this Article
notwithstanding, effective as of March 28, 2005, if the value of a Participant’s
entire Plan Benefit equals $1,000 or less (including a Plan Benefit of $0)
before the first payment of the Plan Benefit is made, then the Plan Benefit
shall be paid (or deemed paid if the Plan Benefit is $0) as soon as reasonably
practicable after the Participant’s termination of employment to the Participant
(or to his or her Beneficiary in the case of the Participant’s death) in a
single lump sum in cash unless a Participant elects one of the following forms
of payment: (a) a single sum distribution in full shares of Company Stock (with
the value of any fractional shares paid in cash); (b) a single sum distribution
paid in a combination of cash and full shares of Company Stock; or (c) a Direct
Rollover (as defined in Section 8.9).

 

20



--------------------------------------------------------------------------------

8.9 Direct Rollovers. Notwithstanding any provision of the Plan to the contrary
that would otherwise limit a Distributee’s election under this Section, a
Distributee may elect, at the time and in the manner prescribed by the Company,
to have any portion of an Eligible Rollover Distribution paid directly to an
Eligible Retirement Plan specified by the Distributee in a Direct Rollover. The
following definitions shall apply for purposes of this Section 8.9.

 

  (a) Definition of Eligible Retirement Plan. An Eligible Retirement Plan is an
individual retirement account described in Section 408(a) of the Code, an
individual retirement annuity described in Section 408(b) of the Code, an
annuity contract described in Section 403(b) of the Code, an eligible plan under
Section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this Plan, or a qualified trust described in Section 401(a) of
the Code, that accepts the Distributee’s Eligible Rollover Distribution. The
definition of Eligible Retirement Plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
Alternate Payee under a QDRO.

 

  (b) Definition of Eligible Rollover Distribution. An Eligible Rollover
Distribution is any distribution of all or any portion of the balance to the
credit of the Distributee, except that an Eligible Rollover Distribution does
not include: (1) any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or for a
specified period of 10 years or more; (2) any distribution to the extent the
distribution is required under Section 401(a)(9) of the Code; or (3) any amount
that is distributed on account of hardship shall not be an eligible rollover
distribution and the Distributee may not elect to have any portion of such a
distribution paid directly to an eligible retirement plan. A distribution shall
not fail to be an Eligible Rollover Distribution merely because a portion of it
consists of after-tax deposits, provided such portion may be rolled over only to
an individual retirement account or annuity described in Section 408(a) or
(b) of the Code, or to a qualified defined contribution plan described in
Section 401(a) or 403(a) of the Code that agrees to separately account for the
amounts so transferred, including separately accounting for the portion of such
distribution that is includible in gross income and the portion which is not so
includible.

 

  (c) Definition of Distributee. A Distributee includes an Employee or former
Employee. In addition, the Employee’s or former Employee’s surviving spouse and
the Employee’s or former Employee’s spouse or former spouse who is the Alternate
Payee under a QDRO are Distributees with regard to the interest of the spouse or
former spouse.

 

  (d) Definition of Direct Rollover. A Direct Rollover is a payment made by the
Plan to the Eligible Retirement Plan specified by the Distributee.

 

8.10 

Beneficiary. Subject to Section 8.11, a Participant’s Beneficiary shall be the
person(s), estate or trust(s) so designated by the Participant. If the
Participant has not made an effective designation of a Beneficiary, or if the
named Beneficiary is not living when a distribution is to be made, then (a) the
then-living spouse of the deceased Participant shall be the Beneficiary; or
(b) if none, the then-living children of the deceased Participant

 

21



--------------------------------------------------------------------------------

 

shall be the Beneficiaries in equal shares; or (c) if none, the then-living
parents of the deceased Participant shall be the Beneficiaries in equal shares;
or (d) if none, the then-living brothers and/or sisters of the deceased
Participant shall be the Beneficiaries in equal shares; or (e) if none, the
estate of the Participant shall be the Beneficiary. The Participant may change
his or her designation of a Beneficiary from time to time. Any designation of a
Beneficiary (or an amendment or revocation thereof) shall be effective only if
it is made according to the procedures prescribed by the Company and is received
by the Participating Company prior to the Participant’s death.

 

8.11  Spousal Consent Needed to Name a Nonspouse Beneficiary. Notwithstanding
any other provision of the Plan to the contrary, in the case of a married
Participant, any designation of a person other than his or her spouse as
Beneficiary shall be effective only if the spouse consents in writing to the
designation. The spouse’s consent shall be witnessed by a notary public or, if
permitted by the Company, by a representative of the Plan. A consent to a
designation of a particular Beneficiary, once given by the spouse, shall not be
revocable by that spouse. The designation of a particular Beneficiary may not be
changed without further spousal consent (unless the consent or a prior consent
expressly permits designations by the Participant without any requirement of
further consent by the spouse). The spouse’s consent shall not be required if
the Participant establishes to the Company’s satisfaction that the spouse’s
consent cannot be obtained because the spouse cannot be located or because of
other reasons deemed acceptable under applicable regulations. The Company may
require such evidence of the right of any person to receive payment under this
Section as the Company may deem advisable. The Company’s determination of the
right under this Section of any person to receive payment shall be conclusive.

 

8.12  Determination of Marital Status. Whether a Participant is married shall be
determined by the Company as of the date when distribution is to be made.

 

8.13  Incompetency. Whenever and as often as any person entitled to receive a
distribution under the Plan shall be under a legal disability or, in the sole
judgment of the Company, shall otherwise be unable to care for such
distributions to the person’s own best interest and advantage, the Company, in
the exercise of its discretion, may direct such distributions to be made in any
one or more of the following ways:

 

  (a) directly to such person;

 

  (b) to such person’s spouse;

 

  (c) to such person’s legal guardian or conservator; or

 

  (d) to any other person to be held and used for such person’s benefit.

 

The decision of the Company shall, in each case, be final and binding upon all
parties, and any distribution made pursuant to the power herein conferred on the
Company shall, to the extent so made, be a complete discharge of the obligations
under the Plan of the Participating Companies, the Trustee and the Plan
Administrator with respect to such person.

 

22



--------------------------------------------------------------------------------

ARTICLE 9. DISTRIBUTION TO AN ALTERNATE PAYEE UNDER A QDRO; FREEZING PARTICIPANT
ACCOUNTS

 

9.1 Immediate Distribution.

 

  (a) Any distribution to an Alternate Payee of all or some portion of a
Participant’s Accounts pursuant to a qualified domestic relations order, shall
be made as soon as reasonably practicable after the order is determined to be a
QDRO, if:

 

  (1) The QDRO specifies such time of distribution; or

 

  (2) The Alternate Payee has consented in writing to such time of distribution.

 

  (b) Notwithstanding the foregoing, in determining the award to an Alternate
Payee under a QDRO, the award to the Alternate Payee shall be derived solely
from a portion of the Participant’s vested Accounts in the Plan as of the
Valuation Date provided in the QDRO.

 

9.2 Alternate Payee Accounts. In all cases where Section 9.1 above is not
applicable, separate “Alternate Payee Accounts” shall be established for the
Alternate Payee at such time as the Company shall determine. The portion of each
of the Participant’s Accounts that was assigned or made payable to the Alternate
Payee by the QDRO shall be transferred to such Alternate Payee Accounts. The
transfers to the Alternate Payee Accounts shall be made pro rata from the
Participant’s Accounts. Alternate Payees may change the investment of their
Alternate Payee Accounts pursuant to Section 6.10. Alternate Payees may not take
loans or make withdrawals from their Alternate Payee Accounts under Articles 10
and 11. Alternate Payees may not make any contributions to their Alternate Payee
Accounts.

 

9.3 Freezing Participant Accounts. As soon as practicable after the date the
Plan Administrator receives credible information that a qualified domestic
relations order, pursuant to Code Section 414(p) and ERISA Section 206(d)(3),
may be forthcoming, the Plan Administrator shall freeze the relevant
Participant’s Accounts for a reasonable period of time to permit the Participant
and/or Alternate Payee to obtain a domestic relations order. As soon as
practicable after the date the Plan Administrator receives a domestic relations
order, the Plan Administrator shall freeze the relevant Participant’s Accounts
for a period of up to 18 months to allow for a determination of whether the
domestic relations order meets the requirements of a qualified domestic
relations order as defined in Code Section 414(p) and ERISA Section 206(d)(3).
To the extent that a Participant’s Accounts are frozen, no loans, withdrawals or
distributions are permitted from such Accounts.

 

9.4

Death of Alternate Payee. In all cases, if an Alternate Payee dies prior to the
time that Alternate Payee has received all or any portion of the benefits
assigned to the Alternate Payee by a QDRO, the benefits shall be paid to the
Beneficiary(ies) designated by Alternate Payee on forms provided by the Plan
Administrator for this purpose. If Alternate Payee has not made an effective
designation of Beneficiary or if the designated Beneficiary is not living when a
distribution is to be made, the entire balance in his or her

 

23



--------------------------------------------------------------------------------

 

Alternate Payee Accounts shall be distributed to his or her estate (unless the
QDRO otherwise provides).

 

9.5 Distributions From Alternate Payee Accounts. Distributions to Alternate
Payees from their Alternate Payee Accounts shall be made as soon as reasonably
practicable after the Plan Administrator’s receipt of completed distribution
forms provided by the Plan Administrator for this purpose. Notwithstanding
Section 8.6 of the Plan or any other provisions of the Plan to the contrary,
distributions to Alternate Payees shall only be made in the form of single sum
distributions.

 

9.6 Expenses Related to QDRO. The Plan Administrator may elect, on a uniform and
nondiscriminatory basis, to charge any expenses related to a QDRO to
Participant’s Accounts.

 

ARTICLE 10. LOANS

 

10.1 Amount of Loan. A Participant may obtain a cash loan from his or her
Accounts if (a) he or she is an Employee who is not on a leave of absence at the
time of the loan; (b) his or her Plan participation is not suspended pursuant to
Section 3.4; and (c) he or she has not defaulted on a prior loan from the Plan.
The minimum amount of any such loan shall be $1,000 at the time the loan is
elected, and a Participant shall be limited to two outstanding loans at any one
time. No loan shall be granted under the Plan if such loan, when aggregated with
the Participant’s outstanding loans under any other qualified plans maintained
by any member of the Affiliated Group, would exceed the lesser of:

 

  (a) $50,000, less the highest aggregate outstanding loan balance during the 12
month period ending on the day before the new loan is made, net of any
repayments made on such aggregate balance during such 12 month period; or

 

  (b) One-half of the balances in the Participant’s Accounts.

 

10.2 Terms of Loans. A loan to a Participant shall be made on such terms and
conditions as the Company may determine, provided that the loan shall:

 

  (a) Be evidenced by a promissory note signed by the Participant and secured by
one-half of the value of his or her Accounts, to the extent vested (regardless
of the amount of the loan or the source of the loan funds);

 

  (b) Bear a rate of interest equal to the prime rate plus one percentage point
as published in The Wall Street Journal, determined as of the last day of the
preceding calendar quarter or such other rate as may be required by law for a
Participant on a leave of absence due to qualified military service as defined
in Code Section 414(u);

 

  (c) Provide for level amortization over its term with payments at monthly or
more frequent intervals, as determined by the Company;

 

24



--------------------------------------------------------------------------------

  (d) Provide for loan payments (1) to be withheld whenever possible through
periodic Payroll deductions from the Participant’s compensation from any member
of the Affiliated Group; or (2) to be paid by check or money order whenever
Payroll withholding is not possible;

 

  (e) Provide for repayment in full on or before the earlier of (1) the date
when the Participant severs from all employment with any member of the
Affiliated Group; or (2) the date (A) five years after the loan is made or
(B) 20 years after the loan is made if the loan is used to acquire a dwelling
unit which within a reasonable time is to be used as the Participant’s principal
residence. Notwithstanding the foregoing, loan repayments may be suspended under
the Plan as permitted under Section 414(u) of the Code and the term of a
Participant’s loan may be extended by the length of the Participant’s leave of
absence due to qualified military service as defined in Code Section 414(u) in
accordance with the requirements of Code Section 72(p) and the regulations
thereunder. In addition, a Participant’s loan repayments may be suspended for a
period of up to one year if the Participant is on a bona fide, unpaid leave of
absence; however, the term of a Participant’s loan can not be extended by the
length of his or her bona fide leave of absence;

 

  (f) Provide that a Participant may not receive any distribution from any of
his or her Accounts under Article 8 or 11 until the loan obligation is repaid,
except to the extent that all or any part of such distribution is used to repay
the outstanding balance of the loan; and

 

  (g) Provide that a Participant’s Accounts may not be applied to the
satisfaction of the Participant’s loan obligations before the Accounts become
distributable under Article 8, unless the Company determines that the loan
obligations are in default because a periodic payment is more than 90 days past
due and takes such actions as the Company deems necessary or appropriate to
cause the Plan to realize on its security for the loan. Such actions may include
(without limitation) an involuntary withdrawal from the Participant’s Accounts,
whether or not the withdrawal would be permitted under Article 11 on a voluntary
basis, provided that an involuntary withdrawal attributable to Company
Contributions made with respect to Plan Years that ended less than 24 months
prior to the date of the withdrawal (adjusted to reflect any earnings,
appreciation or losses attributable to Company Contributions) or attributable to
Participant Elected Contributions shall be permitted only to the extent that the
hardship requirements of Code Section 401(k)(2)(B)(i)(IV) and of Sections
1.401(k)-1(d)(3)(ii) and 1.401(k)-1(d)(3)(iii)(A) of the Treasury Regulations
are met. The Company may take such other action as it deems necessary to recover
the balance of a loan secured by the Participant’s Accounts. If a Participant’s
loan obligations are in default, the Participant shall not be permitted to
obtain a loan under the Plan thereafter.

 

10.3 

Company Consent. The Company, in its sole discretion, may withhold its consent
to any loan under this Article or may consent only to the borrowing of a part of
the amount requested by the Participant. The Company shall act upon requests for
loans in a uniform

 

25



--------------------------------------------------------------------------------

 

and nondiscriminatory manner, consistent with the requirements of
Sections 401(a), 401(k) and related provisions of the Code.

 

10.4  Source of Loans. If a Participant requests and is granted a loan, a Loan
Account shall be established for the Participant. The Loan Account shall be held
by the Trustee as part of the Loan Fund. The amount of the loan shall be
transferred to the Participant’s Loan Account from the Participant’s other
Accounts and shall be disbursed from the Loan Account. Transfers from the
Company Stock Fund shall be made in accordance with the requirements for
exemption under Section 16(b) of the Exchange Act if such a transfer would cause
the Participant to incur short-swing trading profits liability under
Section 16(b) of the Exchange Act. The promissory note executed by the
Participant shall be held by the Trustee (or by the Company as agent of the
Trustee) and the promissory note shall be treated as an investment of the
Participant’s Loan Account.

 

10.5  Disbursement of Loans. A Participant may request a loan by completing the
loan request procedures prescribed by the Company. A loan shall be disbursed as
soon as reasonably practicable after the date on which the Company (or its
agent) receives the loan request (subject to the Company’s consent).

 

10.6  Loan Fees. A Participant who obtains a loan under this Article shall be
required to pay such fees as the Company may impose in order to defray the cost
of administering loans from the Plan.

 

10.7  Valuation Date. For purposes of this Article, the value of a Participant’s
Accounts shall be determined as of a Valuation Date within a reasonable period,
not generally to exceed 30 days, on or after the date on which the Company (or
its agent) receives the prescribed loan request.

 

10.8  Loan Payments and Defaults. Principal and interest payments on a
Participant’s loan shall be credited initially to the Participant’s Loan Account
and shall be transferred as soon as reasonably practicable thereafter to the
Participant’s other Accounts in the ratio specified by the Participant under
Section 6.2 for the investment of future contributions. Any loss caused by
nonpayment or other default on a Participant’s loan obligations shall be
satisfied solely by that Participant’s Accounts. If a Participant defaults on a
Plan loan, the Participant shall not be permitted to obtain a loan under the
Plan thereafter.

 

ARTICLE 11. WITHDRAWALS WHILE EMPLOYED

 

11.1  Age 59 1/2 and Disability Withdrawals.

 

  (a) A Participant who is an Employee and who has attained age 59 1/2 may
withdraw up to the full amount of his or her Accounts.

 

  (b) A Participant who is an Employee and who is Disabled may withdraw up to
the full amount of his or her Accounts.

 

11.2 

Hardship Withdrawals. A Participant who is an Employee may take a Hardship
Withdrawal of all or any portion of his or her previously unwithdrawn Employee

 

26



--------------------------------------------------------------------------------

 

Contributions and earnings thereon accrued prior to January 1, 1988. A Hardship
Withdrawal may be made only if the Company determines that it is required on
account of one or more of the following Hardships:

 

  (a) The construction or purchase (excluding mortgage payments) of a principal
residence of the Participant;

 

  (b) The payment of tuition, related educational fees and room and board, for
up to the next 12 months of post-secondary education for the Participant, or the
Participant’s spouse, children, or dependents (as defined in Code Section 152,
and for taxable years beginning on or after January 1, 2005, without regard to
Code Sections 152(b)(1), (b)(2) and (d)(1)(B));

 

  (c) The payment of expenses for (or necessary to obtain) medical care that
would be deductible under Code Section 213(d) (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income);

 

  (d) The payments for the burial or funeral expenses for the Participant’s
deceased parent, spouse, children or dependents (as defined in Code Section 152,
and for taxable years beginning on or after January 1, 2005, without regard to
Code Section 152(d)(1)(B));

 

  (e) The payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence, or foreclosure on the mortgage on that
residence;

 

  (f) The payment of expenses for the repair of damage to the Participant’s
principal residence that would qualify for the casualty deduction under Code
Section 165 (determined without regard to whether the loss exceeds 10% of the
adjusted gross income); or

 

  (g) A financial need that has been identified as a deemed immediate and heavy
financial need in a ruling, notice or other document of general applicability
issued under the authority of the Commissioner of Internal Revenue.

 

11.3  Amount of a Hardship Withdrawal. The maximum amount of a Hardship
Withdrawal is the amount necessary to satisfy the immediate and heavy financial
need caused by the Hardship, including amounts necessary to pay taxes or
penalties that the Company determines may be reasonably anticipated to result
from the Hardship Withdrawal. The determination of the amount of a permitted
Hardship Withdrawal is made by the Company only after the Participant has
obtained all withdrawals and distributions, other than Hardship Withdrawals, and
all nontaxable loans under all plans maintained by the Affiliated Group.

 

11.4 

Consequences of a Hardship Withdrawal. Plan participation (for purposes of
making Participant Elected Contributions or Catch-up Contributions or receiving
any allocation of Matching Contributions) and all employee before and after-tax
contributions to the other qualified and nonqualified deferred compensation
plans sponsored by members of

 

27



--------------------------------------------------------------------------------

 

the Affiliated Group shall be suspended for a period of 6 months following a
Hardship Withdrawal. The consequences of suspension from the Plan are described
in Section 3.4.

 

11.5  Valuation Date. For purposes of this Article, the value of a Participant’s
Accounts shall be determined as of the Valuation Date preceding the date on
which the withdrawal is to be paid.

 

11.6  Source of Withdrawals. Withdrawals shall be paid from the affected
Accounts. If more than one Account is available to pay the withdrawal because
the Participant elected to invest in more than one Investment Fund, the
withdrawal shall be made from the subaccount(s) designated by the Participant,
subject to such ordering and timing restrictions as the Company may adopt.
Reasonable costs of processing the withdrawal shall also be charged to the
Participant’s Accounts.

 

11.7  Payment of Withdrawals. A Participant may request a withdrawal by
following the procedures prescribed by the Company. A withdrawal shall be paid
as soon as reasonably practicable after the date on which the Company receives
the prescribed withdrawal request. Withdrawals shall be paid only in cash.

 

11.8  Limitations on Withdrawals. A Participant shall not be permitted to make
more than one withdrawal under this Article in any period of six consecutive
months; provided, however, that withdrawals made at the same time shall be
considered a single withdrawal. The timing of withdrawals from the Company Stock
Fund shall be limited when necessary to avoid liability from the short-swing
trading profits provisions of Section 16(b) of the Exchange Act.

 

ARTICLE 12. HIGHLY COMPENSATED EMPLOYEE DEFINITION

 

12.1  Determining the Highly Compensated Employee Group. An individual is deemed
to be a Highly Compensated Employee for any Plan Year if the individual is an
active Employee who, during the look-back year, received Section 415
Compensation of more than $80,000 (or such larger amount as may be adopted by
the Commissioner of Internal Revenue to reflect a cost-of-living adjustment) and
was a member of the Top-Paid Group; or was a five-percent owner at any time
during the Plan Year or the look-back year. The look-back year shall be the
12-month period immediately preceding the Plan Year. The determination of who is
a Highly Compensated Employee, including the determinations of the number and
identity of Employees in the Top Paid Group and the Section 415 Compensation
that is considered, will be made in accordance with Section 414(q) of the Code
and the regulations thereunder.

 

12.2  “Highly Compensated Former Employee” means a former Employee who separated
from service (or is deemed to have separated) prior to the determination year,
performs no service for any member of the Affiliated Group during the
determination year, and was a Highly Compensated Employee as an active Employee
for either the separation year or any determination year ending on or after the
Employee’s 55th birthday. The determination of who is a Highly Compensated
Former Employee will be made in accordance with Section 414(q) of the Code and
regulations thereunder.

 

28



--------------------------------------------------------------------------------

12.3  “Nonhighly Compensated Employee” for any Plan Year means any active
Employee who is not a Highly Compensated Employee.

 

12.4  “Top-Paid Group” for any Plan Year means the top 20 percent (in terms of
Section 415 Compensation) of all Employees of the Affiliated Group, where the
number that is 20 percent of all Employees of the Affiliated Group is determined
by excluding:

 

  (a) Any Employee covered by a collective bargaining agreement;

 

  (b) Any Employee who is a nonresident alien with respect to the United States
and who receives no income with a source within the United States from a member
of the Affiliated Group;

 

  (c) Any Employee who has not completed six months of service at the end of the
Plan Year;

 

  (d) Any Employee who normally works less than 17 1/2 hours per week;

 

  (e) Any Employee who normally works no more than six months during any year;
and

 

  (f) Any Employee who has not attained the age of 21 at the end of the Plan
Year.

 

The Company may elect, in a consistent and uniform manner, to apply one or more
of the age and service-based exclusions above by substituting a younger age or
shorter period of service, or by not excluding individuals on the basis of age
or service.

 

ARTICLE 13. CONTRIBUTION LIMITATIONS

 

13.1  Return of Excess Deferrals.

 

  (a) The aggregate Participant Elected Contributions of any Participant for any
calendar year, together with his or her elective deferrals under any other plan
or arrangement to which Section 402(g) of the Code applies and that is
maintained by a member of the Affiliated Group, shall not exceed the Annual
Deferral Limit. In the event that the Participant has Excess Deferrals, then the
Participant may designate all or a portion of such Excess Deferrals as
attributable to this Plan and may request a refund of such portion by notifying
the Company in writing on or before the March 1 next following the close of such
calendar year. If timely notice is received by the Company, then such portion of
the Excess Deferrals, and any income or loss allocable to such portion, shall be
refunded to the Participant not later than the April 15 next following the close
of such calendar year.

 

  (b)

If the Participant fails properly to request a distribution of all such Excess
Deferrals, and such Excess Deferrals are attributable solely to plans, contracts
or arrangements of the Affiliated Group, then the Company shall be deemed to
have notice of such Excess Deferrals and shall designate one or more plans
maintained by a member of the Affiliated Group from which the refund of Excess
Deferrals

 

29



--------------------------------------------------------------------------------

 

and allocable income or loss shall be made no later than April 15 next following
the close of such calendar year.

 

  (c) Any Participant Elected Contributions distributed pursuant to this
Section 13.1 shall not be included in the Participant Elected Contributions to
which a Matching Contribution under Section 5.1 of the Plan attaches.

 

13.2  Actual Deferral Percentage and Actual Contribution Percentage Limitations.
The Plan is intended to satisfy the safe harbor requirements of Code Sections
401(k)(12) and 401(m)(11) due to the Nonelective Contributions made under the
Plan which are intended to constitute “safe harbor contributions” under Code
Section 401(k)(12)(C).

 

13.3  Limitation on Contributions. Except to the extent permitted under
Section 4.6 of the Plan and Section 414(v) of the Code, if applicable, the
Annual Additions that may be contributed or allocated to a Participant for any
Plan Year shall not exceed the lesser of:

 

  (a) $40,000, as adjusted for increases in the cost-of-living under
Section 415(d) of the Code, or

 

  (b) 100% of the Participant’s Section 415 Compensation for such year.

 

If a Participant’s Annual Additions would exceed the foregoing limitation, then
such Annual Additions shall be reduced by reducing the components thereof as
necessary in the order in which they are listed in Section 13.7(a). The
limitation in Section 13.3(b) shall not apply to any amount that otherwise is an
Annual Addition under Section 415(l)(1) or 419A(d)(2) of the Code.

 

13.4  Return of Participant Elected Contributions. If the amount of any
Participant’s Participant Elected Contributions is determined to be an excess
Annual Addition under this Article, then the amount of such excess (adjusted to
reflect any earnings, appreciation or losses attributable to such excess) shall
be refunded by the Trustee in cash to the Participant.

 

13.5 

Excess Company Contributions. If the amount of the Company Contributions
allocated to a Participant for any Plan Year must be reduced to meet the
limitation described in Section 13.3, then the amount of the reduction shall be
applied to reduce the total amount that the Participating Companies otherwise
would contribute for such year pursuant to Article 5 of the Plan. If the amount
that the Participating Companies may contribute is thereby reduced to zero and
if there are Company Contributions that still cannot be allocated to any
Participant because of the limitation described in Section 13.3, then the excess
shall be transferred to a suspense account. Any gains, income or losses
attributable to the suspense account shall be allocated to such account. All
amounts credited to the suspense account shall be applied to reduce the total
amount that the Participating Companies otherwise would contribute to the Plan
for the next Plan Year, and for succeeding Plan Years if necessary. Such amounts
shall be allocated among Participants pursuant to Article 5 of the Plan until
the suspense account is exhausted (subject to this Article). No Participant
Elected Contributions or Company Contributions shall be made as long as any
amount remains in the suspense account. However, this

 

30



--------------------------------------------------------------------------------

 

method of addressing excess Annual Additions will only be permitted in the event
the excess Annual Additions result from the allocation of forfeitures or result
from a reasonable error in determining the amount of elective deferrals under
Code Section 401(g)(3).

 

13.6  Prospective Limitations on Participant Elected Contributions. At any time,
the Company (at its sole discretion) may reduce the maximum rate at which any
Participant may make Participant Elected Contributions to the Plan, or the
Company may require that any Participant discontinue all Participant Elected
Contributions, in order to ensure that the limitations described in this Article
13 are met. Any reduction or discontinuance of Participant Elected Contributions
may be applied selectively to individual Participants or to particular classes
of Participants, as the Company may determine. Upon such date as the Company may
determine, this Section shall automatically cease to apply until the Company
again determines that a reduction or discontinuance of Participant Elected
Contributions is required for any Participant.

 

13.7  Special Definitions Used in Article 13. The following definitions shall
apply for purposes of this Article 13.

 

  (a) “Annual Additions” means, for any Plan Year, the sum of the following:

 

  (1) The amount of after-tax contributions that the Participant contributes
during such year to all qualified retirement plans, other than this Plan,
maintained by the Section 415 Employer Group;

 

  (2) The amount of elective contributions that the Participant contributes
during such year to all qualified retirement plans, other than this Plan,
maintained by the Section 415 Employer Group;

 

  (3) The amount of Participant Elected Contributions that the Participant
contributes during such year;

 

  (4) The amount of employer contributions and forfeitures allocated to the
Participant under any qualified defined contribution plan that may be maintained
by the Section 415 Employer Group, other than this Plan, as of any date within
such year; and

 

  (5) The amount of Company Contributions and Forfeitures allocated to the
Participant as of any date within such year.

 

  (b) “Annual Deferral Limit” means the dollar limit in effect for any calendar
year under Section 402(g) of the Code.

 

  (c) “Excess Deferrals” means the aggregate amount of a Participant’s
Participant Elected Contributions for any calendar year and any other elective
deferrals (within the meaning of Section 402(g)(3) of the Code) under all plans,
contracts or arrangements of the Affiliated Group and any other employers, that
exceed the Annual Deferral Limit set forth in Section 13.7(b).

 

31



--------------------------------------------------------------------------------

  (d) “Section 415 Compensation” means any one of the following definitions of
compensation received by an Employee from members of the Affiliated Group:

 

  (1) Compensation as defined in Treasury Regulation Section 1.415-2(d) or any
successor thereto;

 

  (2) “Wages” as defined in Section 3401(a) of the Code for purposes of income
tax withholding at the source, but determined without regard to any rules that
limit the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Section 3401(a)(2) of the Code);

 

  (3) “Wages” as defined in Section 3401(a) of the Code for purposes of income
tax withholding at the source, plus all other payments of compensation
reportable under Code Sections 6041(d) and 6051(a)(3) and the regulations
thereunder, determined without regard to any rules that limit such Wages or
reportable compensation based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in
Section 3401(a)(2) of the Code), and modified, at the election of the Company,
to exclude amounts paid or reimbursed for the Employee’s moving expenses, to the
extent it is reasonable to believe that these amounts are deductible by the
Employee under Section 217 of the Code; or

 

  (4) Any of the definitions of Section 415 Compensation set forth in Paragraphs
(1), (2) and (3) above, reduced by all of the following items (even if
includable in gross income): reimbursements or other expense allowances, fringe
benefits (cash and noncash), moving expenses, deferred compensation and welfare
benefits.

 

In addition, Section 415 Compensation shall include (a) any amount the
Participant has elected to defer under this Plan or any cafeteria plan under
Section 125 of the Code; and (b) payments to an individual who does not
currently perform services for any member of the Affiliated Group by reason of
qualified military service (as that term is used in Code Section 414(u)(1)) to
the extent those payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the Affiliated
Group rather than entering qualified military service.

 

Any definition of Section 415 Compensation shall be used consistently to define
the compensation of all Employees taken into account in satisfying the
requirements of an applicable provision of the Plan for the relevant
determination period.

 

  (e)

“Section 415 Employer Group” means the Affiliated Group, except that “more than
50 percent” shall be substituted for “at least 80 percent” wherever the phrase

 

32



--------------------------------------------------------------------------------

 

occurs in Section 1563(a) of the Code (as incorporated by reference in
Sections 414(b) and (c) of the Code).

 

ARTICLE 14. THE TRUST FUND AND PLAN INVESTMENTS

 

14.1  Control and Management of Plan Assets. The Company shall have the control
over and management of the assets of the Plan, but only to the extent of having
the authority (a) to appoint one or more Trustees to hold assets of the Plan in
trust and to enter into a Trust Agreement with each Trustee it appoints; (b) to
appoint one or more insurance companies that are qualified to do business in at
least one state to hold assets of the Plan and to enter into a contract with
each insurance company it appoints (or to direct the Trustee to enter into such
contract); (c) to appoint one or more Investment Managers for any assets of the
Plan and to enter into an investment management agreement with each Investment
Manager it appoints; and (d) to direct the investment of any Plan assets not
assigned to an Investment Manager.

 

14.2  Trustee Duties. The Trustee shall have the exclusive authority and
discretion to control and manage assets of the Plan it holds in trust, except to
the extent that (a) the Plan prescribes how such assets shall be invested;
(b) the Company directs how such assets shall be invested; or (c) the Company
allocates the authority to manage such assets to one or more Investment
Managers. Each Investment Manager shall have the exclusive authority to manage,
including the authority to acquire and dispose of, the assets of the Plan
assigned to it by the Company, except to the extent that the Plan prescribes or
the Company directs how such assets shall be invested. Each Trustee and
Investment Manager shall be solely responsible for diversifying, in accordance
with Section 404(a)(1)(C) of ERISA, the investment of the assets of the Plan
assigned to it by the Committee, except to the extent that the Plan prescribes
or the Committee directs how such assets shall be invested.

 

14.3  Independent Qualified Public Accountant. The Company shall engage an
independent qualified public accountant to conduct such examinations and to
express such opinions as may be required by Section 103(a)(3) of ERISA. The
Company in its discretion may remove and discharge the person so engaged, in
which event it shall appoint a successor independent qualified public accountant
to perform such examinations and express such opinions.

 

14.4  Administrative Expenses. Except as otherwise explicitly stated in the Plan
(including Sections 9.6, 10.6 and 11.6 hereof) and the Trust Agreement, the
Participating Companies or the Trust Fund shall pay the administrative expenses
of the Plan and Trust Fund.

 

14.5  Benefit Payments. All benefits payable pursuant to the Plan shall be paid
by the Trustee out of the Trust Fund pursuant to the directions of the Company
and the terms of the Trust Agreement.

 

33



--------------------------------------------------------------------------------

ARTICLE 15. ADMINISTRATION AND OPERATION OF THE PLAN

 

15.1  Plan Administration. The Company is the “named fiduciary,” “administrator”
and “plan sponsor” of the Plan (as such terms are used in ERISA). Except as
otherwise specified in the Plan, the following parties shall have the following
rights, powers and authority with respect to the administration of the Plan. To
the extent that the Plan requires an action under the Plan to be taken by the
Company, the party specified in this Section 15.1 shall be authorized to act on
behalf of the Company.

 

  (a) Rights, Powers and Duties of Global Benefits Committee. The Global
Benefits Committee (as defined below) shall have the following rights, powers
and authority under the Plan:

 

  (1) to amend the Plan, to the extent that such amendment is either
(A) required under applicable law, or (B) does not materially increase the
benefits provided under the Plan;

 

  (2) to appoint and remove Trustees and Investment Managers and otherwise
control and manage the Plan’s assets in accordance with Section 14.1;

 

  (3) to appoint and remove members of the Fiduciary Committee;

 

  (4) to maintain and keep adequate records concerning the Plan and its
proceedings and acts in such form and detail as the Global Benefits Committee
may decide;

 

  (5) to adopt such rules, regulations and procedures as it may deem reasonably
necessary for the proper and efficient administration of the Plan and consistent
with its purpose; and

 

  (6) to make such rules, interpretations, computations and take such other
actions to carry out the foregoing responsibilities under the Plan as it may
deem appropriate, in its sole discretion. Such rules, interpretations,
computations and actions shall be conclusive and binding on all persons.

 

  (b) Rights, Powers and Duties of Fiduciary Committee. The Fiduciary Committee
(as defined below) shall have the following rights, powers and authority under
the Plan:

 

  (1) to conclusively determine all questions arising under the Plan (other than
those specifically reserved to the Global Benefits Committee), including
questions relating to eligibility, amount of benefits and other Plan rights of
Participants and other persons entitled to benefits under the Plan;

 

  (2)

to review the performance of the Investment Funds on a periodic basis and to
report and make recommendations with respect to such Investment Funds to the
Global Benefits Committee; provided, however, if at any time the Board or one of
its duly appoint delegates has not appointed a Global Benefits Committee, the
Fiduciary Committee shall have the right

 

34



--------------------------------------------------------------------------------

 

to appoint and remove Trustees and Investment Managers and otherwise control and
manage the Plan’s assets in accordance with Section 14.1;

 

  (3) to direct all benefit payments under the Plan;

 

  (4) to maintain and keep adequate records concerning the Plan and its
proceedings and acts in such form and detail as the Fiduciary Committee may
decide;

 

  (5) to adopt such rules, regulations and procedures as it may deem reasonably
necessary for the proper and efficient administration of the Plan and consistent
with its purpose; and

 

  (6) to make such rules, interpretations, computations and take such other
actions to carry out the foregoing responsibilities under the Plan as it may
deem appropriate, in its sole discretion. Such rules, interpretations,
computations and actions shall be conclusive and binding on all persons.

 

  (c) In administering the Plan, the Global Benefits Committee and Fiduciary
Committee: (1) shall act in a nondiscriminatory manner to the extent required by
Section 401(a) and related Sections of the Code; and (2) shall at all times
discharge their duties in accordance with the standards set forth in
Section 404(a)(1) of ERISA.

 

  (d) Definitions. The following terms shall have the meanings set forth below:

 

  (1) “Fiduciary Committee” means the committee appointed by the Global Benefits
Committee (or the Board or one of its duly appointed delegates, for periods
prior to January 1, 2004) for purposes of performing certain administrative
functions with respect to the Plan, as specified herein. If at any time the
Global Benefits Committee has not appointed a Fiduciary Committee, the Global
Benefits Committee (or the Board or one of its duly appointed delegates if no
Global Benefits Committee then exists) shall act as the Fiduciary Committee.

 

  (2) “Global Benefits Committee” means the committee appointed by the Board or
one of its duly appointed delegates for purposes of performing certain
investment and administrative functions with respect to the Plan, as specified
herein. If at any time the Board or one of its duly appointed delegates has not
appointed a Global Benefits Committee, the Board or one of its duly appointed
delegates shall act as the Global Benefits Committee.

 

15.2 

Employment of Advisers. The Company, Global Benefits Committee and Fiduciary
Committee may retain such attorneys, accountants, consultants or other persons
to render advice or to perform services with regard to their responsibilities
under the Plan as they shall determine to be necessary or desirable. The
Company, Global Benefits Committee and Fiduciary Committee may designate by
written instrument (signed by both parties)

 

35



--------------------------------------------------------------------------------

 

one or more persons to carry out, where appropriate, their respective fiduciary
responsibilities under the Plan. Duties and responsibilities under the Plan that
have not been delegated to other fiduciaries pursuant to the preceding sentence
shall be carried out by its directors, officers and employees, acting on behalf
and in the name of the Company or applicable Committee in their capacities as
directors, officers and employees, and not as individual fiduciaries.

 

15.3  Service in Several Fiduciary Capacities. Nothing herein shall prohibit any
person or group of persons from serving in more than one fiduciary capacity with
respect to the Plan.

 

ARTICLE 16. CLAIMS AND REVIEW PROCEDURES

 

16.1  Applications for Benefits. Any application for benefits under the Plan
shall be submitted to the Company at its principal office. Such application
shall be in writing on the prescribed form and shall be signed by the applicant.

 

16.2  Denial of Applications. In the event that any application for benefits is
denied in whole or in part, the Company shall notify the applicant in writing or
electronically of the right to a review of the denial. Such written notice shall
set forth, in a manner calculated to be understood by the applicant, specific
reasons for the denial, specific references to the Plan provisions on which the
denial was based, a description of any information or material necessary to
perfect the application, an explanation of why such material is necessary, an
explanation of the Plan’s review procedure, and a statement of the applicant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review. Such notice shall be given to the applicant
within 90 days after the Company receives the application, unless special
circumstances require an extension of time for processing the application. In no
event shall such an extension exceed a period of 90 days from the end of the
initial 90-day period. If such an extension is required, written notice thereof
shall be furnished to the applicant before the end of the initial 90-day period.
Such notice shall indicate the special circumstances requiring an extension of
time and the date by which the Company expects to render a decision. If notice
is not given to the applicant within the period prescribed by this Section 16.2,
the application shall be deemed to have been denied for purposes of Section 16.3
upon the expiration of such period.

 

16.3 

Requests for Review. Any person whose application for benefits is denied in
whole or in part (or such person’s duly authorized representative) may appeal
the denial by submitting to the Fiduciary Committee a request for a review of
such application within 90 days after receiving written notice of the denial.
The Fiduciary Committee shall give the applicant or such representative an
opportunity to review pertinent documents (except legally privileged materials)
in preparing such request for review and to submit issues and comments in
writing. The request for review shall be in writing and shall be addressed to
the Company’s principal office. The request for review shall set forth all of
the grounds on which it is based, all facts in support of the request, and any
other matters which the applicant deems pertinent. The Fiduciary Committee may
require the applicant

 

36



--------------------------------------------------------------------------------

 

to submit such additional facts, documents or other material as it may deem
necessary or appropriate in making its review.

 

16.4  Decisions on Review. The Fiduciary Committee shall act upon each request
for review within 60 days after receipt thereof, unless special circumstances
require an extension of time for processing, but in no event shall the decision
on review be rendered more than 120 days after the Fiduciary Committee receives
the request for review. If such an extension is required, written notice thereof
shall be furnished to the applicant before the end of the initial 90-day period.
The Fiduciary Committee shall give prompt, written or electronic notice of its
decision to the applicant and to the Company. In the event that the Fiduciary
Committee confirms the denial of the application for benefits in whole or in
part, such notice shall set forth, in a manner calculated to be understood by
the applicant, the specific reasons for such denial, specific references to the
Plan provisions on which the decision is based, and a statement of the
applicant’s right to bring a civil action under Section 502(a) of ERISA
following an adverse benefit determination on review. To the extent that the
Fiduciary Committee overrules the denial of the application for benefits, such
benefits shall be paid to the applicant.

 

16.5  Rules and Procedures. The Fiduciary Committee shall adopt such rules and
procedures, consistent with ERISA and the Plan, as it deems necessary or
appropriate in carrying out its responsibilities under this Article 16.

 

16.6  Exhaustion of Administrative Remedies. No legal or equitable action for
benefits under the Plan shall be brought unless and until the claimant (a) has
submitted a written application for benefits in accordance with Section 16.1;
(b) has been notified that the application is denied; (c) has filed a written
request for a review of the application in accordance with Section 16.3; and
(d) has been notified in writing or electronically that the Fiduciary Committee
has affirmed the denial of the application. If the claimant has entered into an
arbitration agreement with the Company or a Participating Company, the
provisions of that arbitration agreement will govern following the claimant’s
compliance with the foregoing provisions of this Article 16, and shall be the
sole and exclusive remedy following compliance with the foregoing provisions.

 

ARTICLE 17. AMENDMENT AND TERMINATION

 

17.1  Right To Amend or Terminate. The Company expects to continue the Plan
indefinitely. However, future conditions cannot be foreseen, and the Company
reserves the right at any time and for any reason, by action of the Board or by
a person or persons acting pursuant to a valid delegation of authority, (a) to
amend the Plan; (b) to reduce or discontinue Employee Contributions, Company
Contributions or all Contributions; or (c) to terminate the Plan and the Trust
Fund.

 

17.2 

Protection of Participants. No amendment of the Plan shall reduce the benefit of
any Participant that accrued under the Plan prior to the date when such
amendment is adopted, except to the extent that a reduction in accrued benefits
may be permitted by the Code and ERISA. No Plan amendment or other action by the
Company shall divert any part of the Plan’s assets to purposes other than the
exclusive purpose of providing

 

37



--------------------------------------------------------------------------------

 

benefits to the Participants and Beneficiaries who have an interest in the Plan
and of defraying the reasonable expenses of administering the Plan.

 

17.3  Effect of Termination. Upon termination of the Plan, no assets of the Plan
shall revert to any Participating Company or be used for, or diverted to,
purposes other than the exclusive purpose of providing benefits to Participants
and Beneficiaries and of defraying the reasonable expenses of termination. If
the Plan is terminated or partially terminated, or if all contributions to the
Plan are completely discontinued, then each Participant who then is an Employee
and who is directly affected by such event shall have a 100 percent vested
interest in each of his or her Accounts, without regard to the number of Years
of Service he or she has completed.

 

17.4  Allocation of Trust Fund Upon Termination. Upon termination of the Plan,
the Trust Fund shall continue in existence until the Accounts of each
Participant have been distributed to such Participant (or to his or her
Beneficiary) pursuant to Article 8; provided, however, that the assets of the
Plan shall be allocated in accordance with any applicable requirements under
Section 403(d)(1) of ERISA.

 

17.5  Partial Termination. Upon a partial termination of the Plan, Sections 17.3
and 17.4 shall apply with respect to such Participants and Beneficiaries as are
affected by such partial termination.

 

ARTICLE 18. MISCELLANEOUS PROVISIONS

 

18.1  Plan Mergers. The Plan shall not merge or consolidate with, or transfer
assets or liabilities to, any other plan unless each Participant would receive a
benefit immediately after such merger, consolidation or transfer (if the Plan
then terminated) that is equal to or greater than the benefit that such
Participant would have been entitled to receive immediately before the merger,
consolidation or transfer (if the Plan had then terminated).

 

18.2 

No Assignment of Property Rights. Except as otherwise provided in Article 9 with
respect to QDROs or as provided in the following sentence, the interest or
property rights of any Participant or Beneficiary in the Plan, in the Trust Fund
or in any distribution to be made under the Plan shall not be subject to option
nor be assignable, either by voluntary or involuntary assignment or by operation
of law, including (without limitation) bankruptcy, garnishment, attachment or
other creditor’s process, and any act in violation of this Section 18.2 shall be
void. Notwithstanding any Plan provision to the contrary, a Participant’s Plan
benefits shall be reduced by any amount such Participant is ordered or required
to pay to the Plan if the order or requirement to pay arises (a) under a
judgment or conviction for a crime involving the Plan; (b) under a civil
judgment (including a consent order or decree) entered by a court in an action
brought in connection with a breach (or alleged breach) of fiduciary duty under
ERISA; or (c) pursuant to a settlement agreement entered into by the Participant
and the Secretary of Labor in connection with a breach of fiduciary duty under
ERISA by a fiduciary or any other person; provided, however, that the judgment,
order, decree, or settlement agreement expressly provides for

 

38



--------------------------------------------------------------------------------

 

the offset of all or part of the amount ordered or required to be paid to the
Plan against the Participant’s benefits under the Plan.

 

18.3  No Employment Rights. Nothing in the Plan shall be deemed to give any
individual a right to remain in the employ of an Affiliate or affect the right
of an Affiliate to terminate an individual’s employment at will with or without
cause, at any time with or without notice, for any reason or no reason, which
right is hereby reserved.

 

18.4  Choice of Law. The Plan and all rights thereunder shall be interpreted and
construed in accordance with ERISA and, to the extent that state law is not
preempted by ERISA, the law of the State of California.

 

18.5  Voting of Company Stock. Before each annual or special meeting of the
Company’s shareholders, the Company shall cause to be sent to each Participant
who has invested any part of his or her Account in the Company Stock Fund the
proxy statement and any related materials that are sent to the Company’s
registered shareholders. Each Participant shall have the right to instruct the
Trustee confidentially (in writing on the prescribed form) with respect to the
voting at such meeting of the number of shares of Company Stock that were
allocated to the Participant’s Account as of the Valuation Date immediately
preceding the record date for such meeting or such later date, up to and
including the record date for such meeting, as the Plan Administrator may deem
practicable. Such instructions shall be submitted to the Trustee by the date
specified by the Company and, once received by the Trustee, shall be
irrevocable. Under no circumstances shall the Trustee permit any Participating
Company or any officer, employee or representative thereof to see any voting
instructions given by a Participant to the Trustee. The Trustee shall vote any
Company Stock for which it has not received timely written instructions in the
same proportion as the Trustee votes the shares for which timely voting
instructions have been received from Participants.

 

18.6 

Tender Offers. In the event that any person or group makes an offer subject to
Section 14(d) of the Exchange Act to acquire all or part of the outstanding
Company Stock, including Company Stock held in the Plan (“Acquisition Offer”),
each Participant shall be entitled to direct the Trustee confidentially (on a
form prescribed by the Company) to tender all or part of those shares of Company
Stock that would then be subject to such Participant’s voting instructions under
Section 18.5 above. If the Trustee receives such an instruction by a date
determined by the Trustee and communicated to Participants, the Trustee shall
tender such Company Stock in accordance with such instruction. Any Company Stock
as to which the Trustee does not receive instructions within such period shall
not be tendered by the Trustee, except as required by law. The Trustee shall
obtain and distribute to each Participant all appropriate materials pertaining
to the Acquisition Offer, including the statement of the position of the Company
with respect to such offer issued pursuant to Regulation 14(e)-2 of the Exchange
Act, as soon as practicable after such materials are issued; provided, however,
that if the Company fails to issue such statement within five (5) business days
after the commencement of such offer, the Trustee shall distribute such
materials to each Participant without such statement by the Company and shall
separately distribute such statement by the Company as soon as practicable after
it is issued. The Trustee shall follow the procedures regarding

 

39



--------------------------------------------------------------------------------

 

confidentiality and verification of compliance with voting instructions
described in Section 18.5 above.

 

18.7  Plan Appendices. The provisions of the Plan may be modified by an appendix
to the Plan. The terms and provisions of each appendix are a part of the Plan
and supersede the provisions of the Plan to the extent necessary to eliminate
inconsistencies between the Plan and such appendix.

 

ARTICLE 19. SPECIAL TOP-HEAVY PROVISIONS

 

19.1  Determination of Top-Heavy Status. Any other provision of the Plan
notwithstanding, this Article shall apply to any Plan Year in which the Plan is
a Top-Heavy Plan. The Plan shall be considered a “Top-Heavy Plan” for a Plan
Year if, as of the Determination Date for such Plan Year, the Top-Heavy Ratio
for the Aggregation Group exceeds 60 percent. The top-heavy requirements of
Section 416 of the Code and this Article 19 of the Plan shall not apply in any
year in which the Plan consists solely of a cash or deferred arrangement which
meets the requirements of Section 401(k)(12) of the Code and matching
contributions with respect to which the requirements of Section 401(m)(11) of
the Code are met.

 

19.2  Minimum Allocations. For any Plan Year during which the Plan is a
Top-Heavy Plan, the Company Contributions allocated to the Account of each
Participant who is not a Key Employee, but who is an Employee on the last day of
such Plan Year, shall not be less than the lesser of the following amounts:

 

  (a) Three percent of his or her Top-Heavy Compensation; or

 

  (b) A percentage of his or her Top-Heavy Compensation equal to the greatest
allocation of Company Contributions and Participant Elected Contributions,
expressed as a percentage of Top-Heavy Compensation, made on behalf of any
Participant who is a Key Employee.

 

19.3  Special Definitions. For purposes of this Article 19, the following
definitions shall apply:

 

  (a) “Aggregation Group” means either the Required Aggregation Group or any
Permissive Aggregation Group, as the Company may elect.

 

  (b) “Determination Date” means the December 31 next preceding the applicable
Plan Year.

 

  (c) “Key Employee” means a “key employee” (within the meaning of
Section 416(i) of the Code). In applying Section 416(i) of the Code, “annual
compensation” shall mean Top-Heavy Compensation.

 

  (d)

“Permissive Aggregation Group” means a group of qualified plans that includes
(1) the Required Aggregation Group; and (2) one or more plans of the Affiliated
Group that are not part of the Required Aggregation Group. A Permissive

 

40



--------------------------------------------------------------------------------

 

Aggregation Group, when viewed as a single plan, must satisfy the requirements
of Sections 401(a)(4) and 410 of the Code.

 

  (e) “Required Aggregation Group” means a group of qualified plans that
includes (1) each plan of the Affiliated Group in which a Key Employee is a
participant; and (2) each other plan of the Affiliated Group that enables any
plan in which a Key Employee participates to meet the requirements to
Sections 401(a)(4) or 410 of the Code.

 

  (f) “Top-Heavy Compensation” means Section 415 Compensation, as defined in
Section 13.7(d); provided, however, that Top-Heavy Compensation shall not
include any amount paid to a Participant for the Plan Year in excess of the
Compensation Limitation.

 

  (g) “Top-Heavy Ratio” means a percentage determined pursuant to Section 416(g)
of the Code.

 

19.4  Top-Heavy Vesting Rules. For periods after December 31, 2001, the minimum
vesting required under Code Section 416(b) for any Plan Year in which the Plan
is a Top-Heavy Plan is automatically satisfied pursuant to Section 7.1 of the
Plan, which provides that all Accounts are fully vested at all times.

 

ARTICLE 20. EXECUTION

 

To record the amendment and restatement of the Plan as set forth herein,
effective January 1, 2006, the Company has caused its authorized officer to
execute the same this 19th day of October 2005.

 

AMGEN INC.

By  

/s/ Brian McNamee

   

Brian McNamee

   

Senior Vice President, Human Resources

 

41



--------------------------------------------------------------------------------

 

Appendix A

 

Amgen Clinical Development 7, Limited

Amgen Clinical Development 8, Limited

Amgen SF, LLC

Amgen USA Inc.

Amgen Worldwide Services, Inc.

Immunex Corporation

Immunex Manufacturing Corporation

Immunex Rhode Island Corporation

Tularik Pharmaceutical Company

 

42



--------------------------------------------------------------------------------

 

Appendix B

 

Provisions Relating to the Merger of the

Amgen Salary Savings Plan into the Amgen Retirement and Savings Plan

 

1. Introduction. Tularik Inc. (“Tularik”) established the Tularik Salary Savings
Plan (the “Tularik Plan”) effective October 1, 1993 for the benefit of its
eligible employees. On August 13, 2004, Amgen Inc. (the “Company”) acquired
Tularik in a stock acquisition and, in connection with the acquisition, the
Company assumed sponsorship of the Tularik Plan. Effective August 13, 2004, the
Tularik Plan was amended and restated, and renamed the Amgen Salary Savings Plan
(the “ASSP”).

 

2. Merger of ASSP. The ASSP shall be merged into the Plan effective the end of
the business day on December 31, 2004 (the “Merger Date”), and shall be
continued in the form of the Plan. The merger of the ASSP into the Plan and the
transfer of assets described in Paragraph 4 below shall be made in accordance
with Code Sections 401(a)(12) and 414(l) and the regulations thereunder.

 

3. Participation. Each participant in the ASSP on December 31, 2004 shall be
become a Participant in the Plan at the end of the business day on December 31,
2004, but only with respect to such participant’s accounts that are transferred
from the ASSP. Each such participant and beneficiary who has an account balance
transferred from the ASSP to the Plan is referred to herein as a “Former Tularik
Participant.” A Former Tularik Participant shall not be eligible to participate
in the Plan for periods after December 31, 2004 unless such person is otherwise
eligible to participate in the Plan without regard to the provisions of this
Appendix B.

 

4. Transfer of Assets. The assets of the trust under the ASSP shall be
transferred to the Trustee of the trust for the Plan, which serves as the
funding vehicle for the Plan, on or as soon as administratively practicable
after the Merger Date.

 

5. Transfer of Account Balances. All accounts maintained under the ASSP shall be
adjusted as of December 31, 2004, and the net credit balances in such accounts,
as adjusted, shall be transferred to the Plan and credited as of the Merger Date
to the corresponding accounts maintained for the Former Tularik Participants
under the Plan. Such balances, adjusted for subsequent earnings and losses, are
referred to as “Former Tularik Accounts.”

 

6. Vesting. Participants under the ASSP will be fully vested in their accounts
under the ASSP effective as of January 1, 2004.

 

7. Definition of Disability. For all purposes of the Plan, a Former Tularik
Participant will be considered disabled if he or she satisfies the requirements
for benefits under Tularik’s long-term disability plan as in effect on
December 31, 2004.

 

43



--------------------------------------------------------------------------------

8. In-Service Withdrawals. In addition to the in-service withdrawals allowed
under Section 11.1 of the Plan, a Former Tularik Participant shall be eligible
to withdraw at any time the portion of his or her Former Tularik Accounts that
are attributable to rollover contributions.

 

9. Distribution of Accounts. Notwithstanding any provision of the Plan to the
contrary, upon the occurrence of an event that permits a distribution under the
Plan (as defined in Section 8.2 of the Plan and Paragraph 8 above), a Former
Tularik Participant shall be eligible to request a distribution of his or her
Former Tularik Accounts in one of the available forms of distribution described
in Sections 8.6 and 8.7.

 

10. Transfer of Records. On or as soon as administratively practicable after the
Merger Date, the plan administrator of the ASSP shall transfer to the Plan
Administrator of the Plan all administrative records maintained with respect to
participants and beneficiaries who had account balances under the ASSP on
December 31, 2004.

 

11. Use of Terms. Terms used in this Appendix B with respect to the ASSP and the
Plan shall, unless defined in this Appendix B, have the meanings of those terms
as defined in the ASSP or the Plan, as the case may be. All of the terms and
provisions of the Plan shall apply to this Appendix B except that where the
terms of the Plan and this Appendix B conflict, the terms of this Appendix B
shall govern.

 

44